 



Executive Version

Exhibit 10.19

SECOND SECURED TERM LOAN AGREEMENT

dated as of

July 31, 2002

MSX INTERNATIONAL, INC.
as Borrower

and

COURT SQUARE CAPITAL LIMITED
as Lender

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page          

--------------------------------------------------------------------------------

  ARTICLE 1 DEFINITIONS     1   SECTION 1.1.   Certain Defined Terms     1  
SECTION 1.2.   Other Definitions; Rules of Construction     14   SECTION 1.3.  
Accounting Terms and Determinations     14     ARTICLE 2 AMOUNT AND TERMS OF
NOTE AND LOAN     15   SECTION 2.1.   Loan and Note     15   SECTION 2.2.  
Interest on the Loan     15   SECTION 2.3.   Prepayments and Payments     16  
SECTION 2.4.   Use of Proceeds     18   SECTION 2.5.   Fees     18   SECTION
2.6.   Guaranties; Security and Collateral     19     ARTICLE 3 CONDITIONS TO
LOAN     20   SECTION 3.1.   Conditions to Loan     20     ARTICLE 4
REPRESENTATIONS AND WARRANTIES     23   SECTION 4.1.   Corporate Existence and
Power     23   SECTION 4.2.   Corporate Authority     23   SECTION 4.3.  
Binding Effect     23   SECTION 4.4.   Subsidiaries     23   SECTION 4.5.  
Litigation     24   SECTION 4.6.   Financial Condition     24   SECTION 4.7.  
Use of Loan     24   SECTION 4.8.   Consents, Etc.     25   SECTION 4.9.   Taxes
    25   SECTION 4.10.   Title to Properties     25   SECTION 4.11.   ERISA    
25   SECTION 4.12.   Disclosure     26   SECTION 4.13.   Environmental and
Safety Matters     26   SECTION 4.14.   No Default     26   SECTION 4.15.  
Intellectual Property     26   SECTION 4.16.   Labor Matters     26   SECTION
4.17.   Solvency     27   SECTION 4.18.   Not an Investment Company; Other
Regulations     27   SECTION 4.19.   Senior Subordinated Debt Documents     27  
SECTION 4.20.   Documents Delivered     28  

 



--------------------------------------------------------------------------------



 

                      Page          

--------------------------------------------------------------------------------

  ARTICLE 5 AFFIRMATIVE COVENANTS     28   SECTION 5.1.   Preservation of
Corporate Existence, Etc.     28   SECTION 5.2.   Compliance with Laws, Etc.    
29   SECTION 5.3.   Maintenance of Properties; Insurance     29   SECTION 5.4.  
Reporting Requirements     29   SECTION 5.5.   Accounting, Access to Records,
Books, Etc.     31   SECTION 5.6.   Recording, Filing, Etc.     32   SECTION
5.7.   Additional Security and Collateral     32   SECTION 5.8.   Further
Assurances     33   SECTION 5.9.   Additional Covenants     33     ARTICLE 6
NEGATIVE COVENANTS     33   SECTION 6.1.   Indebtedness     33   SECTION 6.2.  
Liens     33   SECTION 6.3.   Mergers; Acquisitions; Etc.     33   SECTION 6.4.
  Disposition of Assets; Etc.     34   SECTION 6.5.   Nature of Business     34
  SECTION 6.6.   Dividends and Other Restricted Payments     34   SECTION 6.7.  
Investments, Loans and Advances     34   SECTION 6.8.   Transactions with
Affiliates     34   SECTION 6.9.   Inconsistent Agreements     34   SECTION
6.10.   Negative Pledge Limitation     35   SECTION 6.11.   Subsidiary Dividends
    35   SECTION 6.12.   Payments and Modification of Debt     35   SECTION
6.13.   Financial Contracts     36     ARTICLE 7 EVENTS OF DEFAULT     36  
SECTION 7.1.   Failure To Make Payments When Due     36   SECTION 7.2.   Default
in Other Agreements     36   SECTION 7.3.   Misrepresentation     36   SECTION
7.4.   Breach of Certain Covenants and Agreements     36   SECTION 7.5.  
Judgments     36   SECTION 7.6.   ERISA     37   SECTION 7.7.   Insolvency, Etc.
    37   SECTION 7.8.   Other Documents     37   SECTION 7.9.   Control     38  
  ARTICLE 8 MISCELLANEOUS     39   SECTION 8.1.   Participations in Loan and
Note     39   SECTION 8.2.   Expenses     40   SECTION 8.3.   Indemnity     40  
SECTION 8.4.   Amendments and Waivers     41   SECTION 8.5.   Independence of
Covenants     41   SECTION 8.6.   Notices     41  

 



--------------------------------------------------------------------------------



 

                      Page          

--------------------------------------------------------------------------------

  SECTION 8.7.   Survival of Warranties and Certain Agreements     43   SECTION
8.8.   Failure or Indulgence Not Waiver; Remedies Cumulative     43   SECTION
8.9.   Severability     44   SECTION 8.10.   Headings     44   SECTION 8.11.  
Applicable Law     44   SECTION 8.12.   Successors and Assigns; Subsequent
Holders of Notes     44   SECTION 8.13.   Consent to Jurisdiction and Service of
Process     44   SECTION 8.14.   Waiver of Jury Trial     45   SECTION 8.15.  
Counterparts; Effectiveness     45   SECTION 8.16.   Entirety     45   SECTION
8.17.   Confidentiality     45   SECTION 8.18.   Acknowledgments     46  

Exhibits and Schedules

          Exhibit A   -   Form of Environmental Certificate Exhibit B   -   Form
of Guaranty Exhibit C   -   Form of Note Exhibit D-1   -   Form of Company
Pledge Agreement Exhibit D-2   -   Form of Subsidiary Pledge Agreement
Exhibit E-1   -   Form of Company Security Agreement Exhibit E-2   -   Form of
Subsidiary Security Agreement Exhibit F-1   -   Form of Company/Domestic
Subsidiary Legal Opinion Exhibit F-2   -   Form of Company/Domestic Subsidiary
Legal Opinion Schedule 4.4   -   Subsidiaries Schedule 4.5   -   Litigation
Schedule 5.6   -   Liens

 



--------------------------------------------------------------------------------



 



     SECOND SECURED TERM LOAN AGREEMENT (the “Agreement”), dated as of July 31,
2002, by and between MSX INTERNATIONAL, INC., a Delaware corporation (the
“Company”) and COURT SQUARE CAPITAL LIMITED, a Delaware corporation (the
“Lender”).

     WHEREAS, the Company has requested that the Lender lend to the Company
$15,450,000, to partially prepay the Term Loans (as defined in the Senior Credit
Agreement), and the Lender is willing to agree to lend such amount on the terms
and conditions of this Agreement.

     NOW, THEREFORE, in consideration of the premises and the agreements,
provisions and covenants herein contained, the Borrower and the Lender agree as
follows:

ARTICLE 1 DEFINITIONS

     SECTION 1.1. Certain Defined Terms.

     The following terms used in this Agreement shall have the following
meanings:

     “Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which the Company or any
of its Subsidiaries (i) acquires any going business or all or substantially all
of the assets of any firm, corporation, partnership, limited liability company
or other business entity, or division thereof, whether through purchase of
assets, merger or otherwise or (ii) directly or indirectly acquires (in one
transaction or as the most recent transaction in a series of transactions) at
least a majority of the Capital Stock (by percentage or voting power) of any
Person.

     “Affiliate,” when used with respect to any Person, means any other Person
which, directly or indirectly, controls or is controlled by or is under common
control with such Person. For purposes of this definition “control” (including
the correlative meanings of the terms “controlled by” and “under common control
with”), with respect to any Person, means possession, directly or indirectly, of
the power to direct or cause the direction of the management and policies of
such Person, whether through the ownership of voting securities or by contract
or otherwise. Without limiting the foregoing definition of Affiliate, any Person
shall be deemed to control another Person if the controlling Person owns or
controls 10% or more of any class of Voting Stock of the controlled Person;
provided, that neither Court Square nor CVC will be deemed to control any Person
as the result of the ownership by Court Square or CVC or one of its respective
Affiliates of 10% or more of any class of Voting Stock of such Person.

     “Agent” means Bank One, NA, as agent under the Senior Credit Agreement, and
any replacement or substitute agent under the Senior Credit Agreement.

     “Bankruptcy Code” means Title 11 of the United States Code, as now and
hereafter in effect, or any successor statute.

 



--------------------------------------------------------------------------------



 



     “Benefit Arrangement” shall mean at any time an employee benefit plan
within the meaning of Section 3(3) of ERISA which is not a Plan or a
Multiemployer Plan and which is maintained or otherwise contributed to by any
member of the ERISA Group.

     “Board of Directors” means the Board of Directors of the Company or a
Subsidiary of the Company, as applicable, or any duly authorized committee of
that Board of Directors.

     “Borrowing Subsidiary” has the meaning assigned to such term in the Senior
Credit Agreement.

     “Business Day” means any day excluding Saturday, Sunday and any day which
is a legal holiday under the laws of the State of New York or is a day on which
banking institutions located in such state are authorized or required by law or
other governmental action to close.

     “Capital Stock” means (i) in the case of any corporation, all capital stock
(whether common, preferred or any other type) and any securities exchangeable
for or convertible into capital stock and any warrants, rights or other options
to purchase or otherwise acquire capital stock or such securities or any other
form of equity securities, (ii) in the case of an association or business
entity, any and all shares, interests, participations, rights or other
equivalents (however designated) of corporate stock, (iii) in the case of a
partnership or limited liability company, partnership or membership interests
(whether general or limited) and (iv) any other interest or participation that
confers on a Person the right to receive a share of the profits and losses of,
or distribution of assets of, the issuing Person.

     “Capital Lease” of any Person means any lease which, in accordance with
Generally Accepted Accounting Principles, is or should be capitalized on the
books of such Person.

     “Cash” means such coin or currency of the United States of America as at
the time of payment shall be legal tender for the payment of public and private
debts.

     “Cash Equivalents” means (i) cash in Dollars or, so long as not held for
speculative purposes, any Eligible Currency, (ii) securities issued or directly
and fully guaranteed or insured by the United States of America, France,
Germany, the U.K., any other member state of the European Union, Australia or
any other sovereign nation acceptable to the Lender or any agency or
instrumentality thereof having maturities of not more than six months from the
date of acquisition, (iii) marketable direct obligations issued by any state of
the United States of America or any political subdivision of any such state or
any public instrumentality thereof maturing within one year from the date of
acquisition thereof and, at the time of acquisition, having one of the two
highest ratings obtainable from either Standard & Poor’s Corporation (“S&P”) or
Moody’s Investors Service, Inc. (“Moody’s”), (iv) certificates of deposit and
eurodollar time deposits with maturities of six months or less from the date of
acquisition, bankers’ acceptances with maturities not exceeding six months and
overnight bank deposits, in each case with any Lender or with any domestic or
foreign commercial bank or U.S. branch of a

- 2 -



--------------------------------------------------------------------------------



 



foreign bank licensed under the laws of the United States or a State thereof
having capital and surplus in excess of $250,000,000 and a Keefe Bank Watch
Rating of “B” or better or the equivalent rating from comparable foreign rating
agencies, and certificates of deposit and time deposits with maturities of one
month or less from the date of acquisition and overnight bank deposits with
reputable foreign commercial banks, (v) repurchase obligations with a term of
not more than seven days for underlying securities of the types described in
clauses (ii), (iii) and (iv) above entered into with any financial institution
meeting the qualifications specified in clause (iv) above, (vi) commercial paper
having one of the two highest ratings obtained from Moody’s or S&P or the
equivalent ratings from comparable foreign rating agencies and in each case
maturing within six months after the date of acquisition and (vii) investments
in money market funds which invest substantially all their assets in securities
of the type described in clauses (i) through (vi) above.

     “Change of Control” means the occurrence of any of the following:

          (i)  prior to the first public offering of Voting Stock of the
Company, the Permitted Investors cease to be entitled (by “beneficial ownership”
(as defined in Rules 13d-3 and 13d-5 under the Exchange Act) of Voting Stock,
contract or otherwise) to elect or cause the election of directors having, a
majority in the aggregate of the total voting power of the Board of Directors,
whether as a result of issuance of securities of the Company, any merger,
consolidation, liquidation or dissolution of the Company, any direct or indirect
transfer of securities by the Permitted Investors or otherwise (for purposes of
this clause (i) and clause (ii) below, the Permitted Investors shall be deemed
to beneficially own any Voting Stock of any entity (the “specified entity”) held
by any other entity (the “parent entity”) so long as the Permitted Investors
beneficially own (as so defined), directly or indirectly, in the aggregate a
majority of the voting power of the Voting Stock of the parent entity);

          (ii)  after the first public offering of Voting Stock of the Company,
any “person” (as such term is used in Sections 13(d) and 14(d) of the Exchange
Act), other than one or more Permitted Holders, is or becomes the beneficial
owner (as defined in clause (i) above, except that for purposes of this clause
(ii) such person shall be deemed to have “beneficial ownership” of all shares
that any such person has the right to acquire, directly or indirectly), of more
than 35% of the total voting power of the Voting Stock of the Company and either
(x) the Permitted Holders beneficially own (as defined in clause (i) above)
directly or indirectly, in the aggregate a lesser percentage of the total voting
power of the Voting Stock of the Company than such other person and do not have
the right or ability by voting power, contract or otherwise to elect or
designate for election a majority of the Board of Directors or (y) such other
person is entitled to elect directors having a majority of the total voting
power of the Board of Directors;

          (iii)  after the first public offering of Voting Stock of the Company,
during any period of not greater than two consecutive years beginning after the
Effective Date, individuals who at the beginning of such period constituted the
Board of Directors (together with any new directors whose election by such Board
of Directors or whose nomination for election by the shareholders of the Company
was approved by a vote of a majority of the directors of the

- 3 -



--------------------------------------------------------------------------------



 



Company then still in office who were either directors at the beginning of such
period or whose election or nomination for election was previously so approved)
cease for any reason to constitute a majority of the Board of Directors then in
office; or

          (iv)  any “Change of Control” or similar term, as defined in the
Senior Subordinated Note Indenture.

     “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated thereunder.

     “Commitments” has the meaning assigned to such term in the Senior Credit
Agreement.

     “Company” means MSX International, Inc., a Delaware corporation, together
with its permitted successors and assigns.

     “Contingent Obligation” means as to any Person any obligation of such
Person guaranteeing or intended to guarantee any indebtedness, obligations and
liabilities (“primary obligations”) of any other Person (the “primary obligor”)
in any manner, whether directly or indirectly, including, without limitation,
any obligation of such Person, whether or not contingent, (a) to purchase any
such primary obligation or any property constituting direct or indirect security
therefor, (b) to advance or supply funds (i) for the purchase or payment of any
such primary obligation or (ii) to maintain working capital or equity capital of
the primary obligor or otherwise to maintain the net worth or solvency of the
primary obligator, (c) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(d) otherwise to assure or hold harmless the owner of such primary obligation
against loss in respect thereof, provided, however, that the term Contingent
Liabilities shall not include endorsements of instruments for deposit or
collection in the ordinary course of business. The amount of any Contingent
Liability shall be deemed to be an amount equal to the stated or determinable
amount of the primary obligation in respect of which such Contingent Liability
is made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof (assuming such Person is required to perform
thereunder) as determined by such Person in good faith.

     “Contractual Obligations” means, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.

     “CVC” means Citicorp Venture Capital, Ltd., a New York corporation,
together with its successors and assigns.

     “CVC Investor” means (i) CVC, (ii) Citigroup Inc. and (iii) any officer,
employee, or director of CVC so long as such person shall be an employee,
officer or director of CVC.

- 4 -



--------------------------------------------------------------------------------



 



     “Disqualified Stock” means any Capital Stock that, by its terms (or by the
terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, matures or is mandatorily
redeemable, pursuant to a sinking fund obligation or otherwise, or redeemable at
the option of the holder thereof, in whole or in part, on or prior to the date
that is ninety-one (91) days after the latest of (i) the Revolving Loan
Termination Date (as defined in the Senior Credit Agreement), (ii) the Tranche A
Term Loan Termination Date (as defined in the Senior Credit Agreement), (iii)
the Tranche B Term Loan Termination Date (as defined in the Senior Credit
Agreement), and (iv) the Tranche C Term Loan Termination Date (as defined in the
Senior Credit Agreement).

     “Dollar” and “$” means dollars in the lawful currency of the United States
of America.

     “Dollar Equivalent” means as of any date, with respect to any amount in a
currency other than Dollars, the sum in Dollars resulting from the conversion of
such amount from such currency into Dollars at the most favorable spot exchange
rate determined by the Lender to be available to it for the purchase of such
currency with Dollars at approximately 11:00 a.m. local time of any office(s),
branch(es), Subsidiary(ies) or Affiliate(s) of the Lender selected by the Lender
and notified to the Company on such date as a determination of the Dollar
Equivalent is made.

     “Domestic Subsidiary” means each present and future Subsidiary of the
Company which is not a Foreign Subsidiary.

     “Effective Date” means July 31, 2002.

     “Eligible Currency” means the euro, Francs, Deutsche Marks, Pounds
Sterling, Italian Lire, Australian Dollars (all as defined in the Senior Credit
Agreement) and any other currency (other than Dollars) which is approved and
designated as an Eligible Currency by the Lender, provided that each of the
foregoing currencies is and remains readily available, freely traded, in which
deposits are customarily offered to banks in the London interbank market,
convertible into Dollars in the international interbank market and as to which
the Dollar Equivalent may be readily calculated. If, after the designation of
any currency as an Eligible Currency, currency control or other exchange
regulations are imposed in the country in which such currency is issued with the
result that different types of such currency are introduced, or such country’s
currency is, in the determination of the Lender, no longer readily available or
freely traded or as to which, in the determination of the Lender, a Dollar
Equivalent is not readily calculable, then the Lender shall promptly notify the
Company and such country’s currency shall no longer be an Eligible Currency
until such time as the Lender agrees to reinstate such country’s currency as an
Eligible Currency.

     “Environmental Certificate” means an appropriately completed environmental
certificate in the form of Exhibit A attached hereto delivered by the Company
and the Guarantors.

     “Environmental Laws” at any date means all provisions of law, statutes,
ordinances, rules, regulations, judgments, writs, injunctions, decrees, orders,
awards and standards

- 5 -



--------------------------------------------------------------------------------



 



promulgated by the government of the United States of America or any foreign
government or by any state, province, municipality or other political
subdivision thereof or therein or by any court, agency, instrumentality,
regulatory authority or commission of any of the foregoing concerning the
protection of, or regulating the discharge of hazardous substances into, the
environment.

     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations thereunder.

     “ERISA Group” means the Company, its Subsidiaries and all members of a
controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control which, together with the Company or any
Subsidiary, are treated as a single employer under Section 414 of the Code.

     “Event of Default” means each of the events set forth in Article 7 hereof.

     “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, and any successor statute.

     “Excluded Collateral” is defined in Section 2.6 hereof.

     “Financial Contract” of a Person shall mean (i) any exchange-traded or
over-the-counter futures, forward, swap or option contract or other financial
instrument with similar characteristics, or (ii) any agreements, devices or
arrangements providing for payments related to fluctuations of interest rates,
exchange rates or forward rates, including, but not limited to, interest rate
exchange agreements, forward currency exchange agreements, interest rate cap or
collar protection agreements, forward rate currency or interest rate options.

     “Foreign Subsidiary” means any Subsidiary incorporated or formed in any
jurisdiction other than any State of the United States of America.

     “Generally Accepted Accounting Principles” means generally accepted
accounting principles as in effect from time to time, applied on a basis
consistent (except for changes concurred in by the Company’s independent public
accountants) with the most recent audited consolidated financial statements of
the Company and its Subsidiaries delivered to the Lender.

     “Guaranties” means the guaranties entered into by each of the Guarantors
for the benefit of the Lender pursuant to this Agreement in substantially the
form of Exhibit B hereto, as amended, supplemented or modified from time to
time.

     “Guarantor” means:

          (i)  each present and future Domestic Subsidiary of the Company
required to execute a Guaranty under Section 2.6;

- 6 -



--------------------------------------------------------------------------------



 



          (ii)  each “Subsidiary Guarantor” as defined in the Senior
Subordinated Debt Documents or any other guarantor with respect to any
Subordinated Debt at any time; and

          (iii)  any other Person executing a Guaranty at any time with respect
to the Obligations of the Company.

     “Indebtedness” of any Person means, as of any date, without duplication,
(a) all obligations of such Person for borrowed money evidenced by bonds, notes,
debentures or similar instruments, (b) all reimbursement and similar obligations
under outstanding letters of credit, banker’s acceptances or similar instruments
in respect of drafts or other claims which may be presented or have been
presented and have not yet been paid, (c) all obligations of such Person as
lessee which are capitalized in accordance with Generally Accepted Accounting
Principles under any Capital Lease, (d) all obligations which are secured by any
Lien existing on any asset or property of such Person whether or not the
obligation secured thereby shall have been assumed by such Person, (e) the
unpaid purchase price for goods, property or services acquired by such Person,
except for trade accounts and accrued expenses payable arising in the ordinary
course of business which are not past due within customary payment terms,
(f) the aggregate outstanding amount of all Factoring, Permitted Securitization
Transactions and Off Balance Sheet Liabilities, based on the aggregate
outstanding amount sold, assigned, discounted or otherwise transferred or
financed, whether or not shown as a liability on a consolidated balance sheet of
the Company and its Subsidiaries, as reasonably satisfactory to the Agent,
(g) all bank overdrafts, other than bank overdrafts in the United States in the
ordinary course of business and which are not material in the aggregate and are
outstanding for less than three Business Days, and (h) all Contingent
Liabilities of such Person with respect to or relating to Indebtedness of others
similar in character to those described in clauses (a) through (g) of this
definition.

     “Intercreditor Agreement” means the Intercreditor Agreement, dated as of
the date hereof, among the Lender and Bank One, NA, individually and as agent
for the lenders party to the Senior Credit Agreement, as amended or modified
from time to time.

     “Interest Payment Date” means the first Business Day of each fiscal quarter
of the Company occurring after the date hereof, commencing with the first such
Business Day occurring after the date of this Agreement.

     “Investment” of a Person means any loan, advance (other than commission,
travel and similar advances to officers and employees made in the ordinary
course of business), extension of credit (other than accounts receivable and/or
accrued expenses arising in the ordinary course of business payable in
accordance with customary practices and loans to employees in the ordinary
course of business) or contribution of capital by such Person (other than
services performed in the ordinary course of business consistent with past
practices); stocks, bonds, mutual funds, partnership interests, notes,
debentures or other securities owned by such Person; any deposit accounts and
certificates of deposit owned by such Person; and structured note, derivative
financial instruments and other similar instruments or contracts owned by such
Person.

- 7 -



--------------------------------------------------------------------------------



 



     “Lender” has the meaning assigned to that term in the introduction to this
Agreement and shall include any assignees of the Loan or Note pursuant to the
terms and conditions of Section 8.1 hereof.

     “Lender Indebtedness” has the meaning assigned to such term in the Senior
Credit Agreement.

     “Lien” means any pledge, assignment, hypothecation, mortgage, security
interest deposit arrangement, conditional sale or title retaining contract, sale
and leaseback transaction, lessor’s or lessee’s interest under any capital
lease, subordination of any claim or right, or any other type of lien, charge or
encumbrance.

     “Loan” means the loan made by the Lender to the Company pursuant to
Section 2.1 hereof.

     “Loan Documents” means this Agreement, the Note, the Security Documents and
any other agreement, instrument or document executed in connection with any of
the foregoing at any time, each as amended, supplemented or modified from time
to time.

     “Management Investors” means each of the officers, employees and directors
of the Company who own Voting Stock in the Company on the Effective Date, in
each case so long as such person shall remain an officer, employee or director
of the Company.

     “Margin Stock” means “margin stock” as such term is defined in Regulation
T, U or X.

     “Material Adverse Effect” means (i) a material adverse effect on the
financial condition, results of operations, properties, assets, business or
prospects of the Company and its Subsidiaries, taken as a whole, (ii) a material
adverse effect on the ability of the Company to perform its obligations under
the Loan Documents or (iii) a material adverse effect on the rights and remedies
of the Lender under any of the Loan Documents.

     “Material Plan” means at any time a Plan or Plans having aggregate Unfunded
Liabilities in excess of $5,000,000.

     “Maturity Date” means the earlier of (i) June 7, 2007 and (ii) the earlier
of six months after the latest stated maturity under the Senior Credit Agreement
or the date the loans and advances under the Senior Credit Agreement become due
and payable by acceleration or otherwise or are paid in full.

     “Multiemployer Plan” means at any time an employee pension benefit plan
within the meaning of Section 4001(a)(3) of ERISA to which any member of the
ERISA Group is then making or accruing an obligation to make contributions or
has within the preceding five plan years made contributions, including for these
purposes any Person which ceased to be a member of the ERISA Group during such
five year period.

- 8 -



--------------------------------------------------------------------------------



 



     “Net Cash Proceeds” means (a) in connection with any sale or other
disposition of any asset or any settlement by, or receipt of payment in respect
of, any property insurance claim or condemnation award, the cash proceeds
(including any cash payments received by way of deferred payment of principal
pursuant to a note or installment receivable or purchase price adjustment
receivable or otherwise, but only as and when received) of such sale, settlement
or payment, net of reasonable and documented attorneys’ fees, accountants’ fees,
investment banking fees, amounts required to be applied to the repayment of
Indebtedness secured by a Lien expressly permitted hereunder on any asset which
is the subject of such sale, insurance claim or condemnation award (other than
any Lien in favor of the Lender) and other customary fees actually incurred in
connection therewith and net of taxes and other liabilities paid or reasonably
estimated to be payable as a result thereof and (b) in connection with any
issuance or sale of any equity securities or debt securities or instruments or
the incurrence of loans, the cash proceeds received from such issuance or
incurrence, net of investment banking fees, reasonable and documented attorneys’
fees, accountants’ fees, underwriting discounts and commissions and other
reasonable and customary fees and expenses actually incurred in connection
therewith.

     “Note” means one or more of the notes of the Company issued pursuant to the
terms and conditions of Sections 2.1, 2.2(b)(ii) or 8.1 hereof, substantially in
the form of Exhibit C hereto.

     “Obligations” means all obligations of every nature of the Company from
time to time owed to the Lender under the Loan Documents.

     “Off-Balance Sheet Liability” of a Person means (i) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person, (ii) any liability of such Person under any sale
and leaseback transactions which is not a Capital Lease, (iii) any liability
under any so-called “synthetic” lease or “tax ownership operating lease”
transaction entered into by such Person, or (iv) any obligation arising with
respect to any other transaction which is the functional equivalent of or takes
the place of borrowing (as reasonably determined by the Lender) but which does
not constitute a liability on the balance sheets of such Person, but excluding
from this clause (iv) operating leases.

     “Officer’s Certificate” means, as applied to any corporation, a certificate
executed on behalf of such corporation by its Chief Executive Officer, its
President or its Chief Financial Officer; provided, that every Officer’s
Certificate with respect to the compliance with a condition precedent to the
making of a Loan hereunder shall include (a) a statement that the officer or
officers making or giving such Officer’s Certificate have read such condition
and any definitions or other provisions contained in this Agreement relating
thereto, (b) a statement of the signers that they have made or have caused to be
made such examination or investigation as they deem necessary to enable them to
certify that such condition has been complied with, and (c) a statement that
such condition has been complied with.

     “PBGC” means the Pension Benefit Guaranty Corporation and any entity
succeeding to any or all of its functions under ERISA.

- 9 -



--------------------------------------------------------------------------------



 



     “Permitted Business” is defined in Section 6.5 hereof.

     “Permitted Holders” means the CVC Investors, the Management Investors and
their respective Permitted Transferees; provided, however, that any Management
Investor and any CVC Investor and any Permitted Transferee of a Management
Investor or CVC Investor (other than CVC or Citigroup Inc. or any direct or
indirect Subsidiary of CVC or Citigroup Inc. or any other Person controlled by
CVC or Citigroup Inc.) shall not be a “Permitted Holder” if such Person is the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act),
directly or indirectly, of Voting Stock that represents at least 30% of the
aggregate voting power of all classes of the Voting Stock of the Company, voting
together as a single class (without giving effect to the attribution of
beneficial ownership as a result of any stockholders’ agreement as in effect on
the Effective Date, and any amendment to such agreement that does not materially
change the allocation of voting power provided in such agreement).

     “Permitted Investors” means (i) the CVC Investors and (ii) the Management
Investors and their respective Permitted Transferees, provided that the
Management Investors and their Permitted Transferees do not in the aggregate
beneficially own more than 30% of the aggregate voting power of the Voting Stock
of the Company (without giving effect to any attribution of beneficial ownership
which may result from the Stockholders’ Agreement, and any amendment to such
agreement that does not materially change the allocation of voting power
provided for in such agreement).

     “Permitted Liens” means Liens permitted by Section 6.2 hereof.

     “Permitted Securitization Transaction” means any transaction or series of
transactions pursuant to which Company or any of its Subsidiaries may sell,
convey, or otherwise transfer to a Securitization Entity (in the case of a
transfer by Company or any of its Subsidiaries) or any other Person (in case of
a transfer by a Securitization Entity), or may grant a security interest in, any
accounts receivable (whether now existing or arising or acquired in the future)
of Company or any of its Subsidiaries, and any assets related thereto including,
without limitation, all collateral securing such accounts receivable, all
contracts and contract rights and all guarantees or other obligations in respect
to such accounts receivable, proceeds of such accounts receivable and other
assets (including contract rights) which are customarily transferred or in
respect of which security interests are customarily granted in connection with
asset securitization transactions involving accounts receivable, provided
(i) the aggregate Indebtedness with respect to all such transactions shall not
exceed the amount permitted under this Agreement and (ii) the terms and
conditions of such transactions are reasonably acceptable to the Lender.

     “Permitted Transferee” means (a) with respect to any CVC Investor who is an
employee, officer or director of CVC or any Wholly-Owned (other than directors’
qualifying shares) Subsidiary of CVC, any spouse or lineal descendent (including
by adoption) of such CVC Investor so long as such CVC Investor shall be an
employee, officer or director of CVC; and (b) with respect to any Management
Investor, any spouse or lineal descendent (including by adoption) of such
Management Investor so long as such Management Investor shall be an employee,
officer or director of the Company.

- 10 -



--------------------------------------------------------------------------------



 



     “Person” means an individual, a corporation, an association, a partnership,
a trust or estate, a joint stock company, an unincorporated organization, a
joint venture, a trade or business (whether or not incorporated), a government
(foreign or domestic) and any agency or political subdivision thereof, or any
other entity.

     “Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Code and either (i) is
maintained, or contributed to, by any member of the ERISA Group for employees of
any member of the ERISA Group or (ii) has at any time within the preceding five
years been maintained, or contributed to, by any Person which was at such time a
member of the ERISA Group for employees of any Person which was at such time a
member of the ERISA Group.

     “Pledge Agreements” mean each Pledge Agreement entered into by the Company
or any of its Subsidiaries for the benefit of the Lender pursuant to this
Agreement substantially in the forms attached hereto as Exhibits D-1 and D-2, as
amended, supplemented or modified from time to time, and as will be entered into
pursuant to Section 5.6 hereof, as amended, supplemented or modified from time
to time.

     “Pledged Subsidiaries” mean those Foreign Subsidiaries 65% of whose Capital
Stock has been pledged to the Lender pursuant to a Pledge Agreement.

     “Preferred Stock” as applied to the Capital Stock of any corporation, means
Capital Stock of any class or classes (however designated) which is preferred as
to the payment of dividends, or as to the distribution of assets upon any
voluntary or involuntary liquidation or dissolution of such corporation, over
shares of Capital Stock of any other class of such corporation.

     “Regulation T” means Regulation T of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks for the purpose of purchasing or carrying margin
stocks applicable to member banks of the Federal Reserve System.

     “Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks for the purpose of purchasing or carrying margin
stocks applicable to member banks of the Federal Reserve System.

     “Regulation X” means Regulation X of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks for the purpose of purchasing or carrying margin
stocks applicable to member banks of the Federal Reserve System.

- 11 -



--------------------------------------------------------------------------------



 



     “Reportable Event” means a reportable event as described in Section 4043(b)
of ERISA including without limitation those events as to which the thirty
(30) day notice period is waived under Part 2615 of the regulations promulgated
by the PBGC under ERISA.

     “Requirements of Law” means, as to any Person, the certificate of
incorporation and by-laws or other organizational or governing documents of such
Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other governmental authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.

     “Securitization Entity” means a wholly-owned Subsidiary that engages in no
activities other than Permitted Securitization Transactions and any necessary
related activities and that is designated by the Board of Directors of the
Company as a Securitization Entity, (i) no portion of the Indebtedness
(contingent or otherwise) of which (a) is guaranteed by Company or any
Subsidiary of the Company, (b) is recourse to or obligates Company or any
Subsidiary of Company in any way, other than pursuant to customary
representations, warranties, covenants and indemnities entered into in
connection with a Permitted Securitization Transaction, and (ii) to which
neither Company nor any Subsidiary of Company has any obligation to maintain or
preserve such entity’s financial condition or cause such entity to achieve
certain levels of operating results.

     “Security Agreements” mean each Security Agreement entered into by the
Company or any Guarantor for the benefit of the Lender pursuant to this
Agreement substantially in the forms attached hereto as Exhibits E-1 and E-2, as
amended, supplemented or modified from time to time, and any other agreement
executed by the Company or any of its Subsidiaries granting a Lien for the
benefit of the Lender in form or substance satisfactory to the Lender, as
amended, supplemented or modified from time to time.

     “Security Documents” mean the Pledge Agreements, the Security Agreements,
the Guaranties and all other agreements and documents delivered pursuant to this
Agreement or otherwise entered into by any Person to secure or guaranty the
obligations of the Company under this Agreement.

     “Senior Credit Agreement” means the Amended and Restated Credit Agreement
dated as of November 19, 1999, as amended, among the Company, each of the
Borrowing Subsidiaries of the Company party thereto, the lenders party thereto
and Bank One, as agent for the lenders, as the same may be further amended,
supplemented, refinanced or replaced in whole or in part, or otherwise modified
from time to time.

     “Senior Debt Documents” means, collectively, the Senior Credit Agreement,
and all “Loan Documents” (as defined in the Senior Credit Agreement).

     “Senior Default” means an “Event of Default” as defined in the Senior
Credit Agreement.

- 12 -



--------------------------------------------------------------------------------



 



     “Senior Subordinated Debt Documents” means the Senior Subordinated Note
Indenture, the Senior Subordinated Notes and all agreements and documents
executed in connection therewith at any time, including without limitation those
agreements and documents listed on Schedule 1.1(b) to the Senior Credit
Agreement.

     “Senior Subordinated Notes “ means the 11-3/8% Senior Subordinated Notes
issued by the Company in the aggregate principal amount of $130,000,000 due 2008
issued pursuant to the Senior Subordinated Note Indenture and any other
securities issued pursuant to the Senior Subordinated Note Indenture at any
time.

     “Senior Subordinated Note Indenture” means the Senior Subordinated
Indenture between the Company, the subsidiary guarantors named therein and The
Bank of New York (as successor trustee to IBJ Schroder Bank & Trust Company), as
trustee, dated as of January 15, 1998, as amended or modified from time to time.

     “Significant Subsidiary” means any one or more Subsidiaries which, if
considered in the aggregate as a single Subsidiary would be a “significant
subsidiary” as defined in Rule 1-02 of Regulation S-X under the Exchange Act,
provided that no Domestic Subsidiary which is not by itself a Significant
Subsidiary shall be included in any Significant Subsidiary if all Domestic
Subsidiaries which are not by themselves Significant Subsidiaries or Guarantors
would not constitute a Significant Subsidiary and no Foreign Subsidiary which is
not by itself a Significant Subsidiary shall be included in any Significant
Subsidiary if all Foreign Subsidiaries which are not by themselves Significant
Subsidiaries or Pledged Subsidiaries would not constitute a Significant
Subsidiary.

     “Subordinated Debt” means, in the case of the Company, all Indebtedness
owing pursuant to the Senior Subordinated Notes and any extensions,
refinancings, renewals or refundings thereof and any increases in the amount
thereof and, for any Person, any other Indebtedness of such Person which is
fully subordinated to all Lender Indebtedness by written agreements and
documents in form and substance satisfactory to the Agent and which is governed
by terms and provisions, including without limitation maturities, covenants,
defaults, rates and fees, acceptable to the Agent.

     “Subordinated Debt Documents” means the Senior Subordinated Debt Documents
and any other agreement or document evidencing or relating to any Subordinated
Debt, whether under the Senior Subordinated Notes or any other Subordinated
Debt.

     “Subsidiary” of any Person means any other Person (whether now existing or
hereafter organized or acquired) in which (other than directors’ qualifying
shares required by law) at least a majority of the securities or other ownership
interests of each class having ordinary voting power or analogous right (other
than securities or other ownership interests which have such power or right only
by reason of the happening of a contingency), at the time as of which any
determination is being made, are owned, beneficially and of record, by such
Person or by one or more of the other Subsidiaries of such Person or by any
combination thereof. Notwithstanding anything herein to the contrary, an
Unrestricted Subsidiary shall not be considered a Subsidiary.

- 13 -



--------------------------------------------------------------------------------



 



Any reference in this Agreement to a Subsidiary shall be deemed reference to a
Subsidiary of the Company unless otherwise indicated.

     “Unfunded Liabilities” means, with respect to any Plan at any time, the
amount (if any) by which (i) the value of all benefit liabilities under such
Plan, determined on a plan termination basis using the assumptions prescribed by
the PBGC for purposes of Section 4044 of ERISA, exceeds (ii) the fair market
value of all Plan assets allocable to such liabilities under Title IV of ERISA
(excluding any accrued but unpaid contributions), all determined as of the then
most recent valuation date for such Plan, but only to the extent that such
excess represents a potential liability of a member of the ERISA Group to the
PBGC or any other Person under Title IV of ERISA.

     “Unmatured Event” means any event or condition which with notice or lapse
of time or both would, unless cured or waived, become an Event of Default.

     “Unrestricted Subsidiary” means any Subsidiary designated by the Company as
an Unrestricted Subsidiary and approved by the Lender in its discretion,
provided that (a) neither the Company nor any Subsidiary of the Company which is
not an Unrestricted Subsidiary shall be liable, directly or indirectly, for any
of the indebtedness, obligations or other liabilities of any such Unrestricted
Subsidiary or for any Contingent Liabilities with respect to any Unrestricted
Subsidiary and (b) after giving effect to such designation, no Event of Default
or Unmatured Event exists or would be caused thereby, on a pro forma basis
acceptable to the Lender. Any Unrestricted Subsidiary may be designated as a
Subsidiary by the Company at any time provided that (i) such designation is
approved by the Lender and (ii) no Event of Default or Unmatured Event exists or
would be caused thereby, all on a pro forma basis acceptable to the Lender.

     “Voting Stock” of a Person means all classes of Capital Stock of such
Person then outstanding and normally entitled (without regard to the occurrence
of any contingency) to vote in the election of directors, managers or trustees
thereof.

     SECTION 1.2. Other Definitions; Rules of Construction. As used herein, the
terms “Company,” “Lender” and the “Agreement” shall have the respective meanings
ascribed thereto in the introductory paragraph of this Agreement. Such terms,
together with the other defined terms in Section 1.1 shall include both the
singular and the plural forms thereof and shall be construed accordingly. Use of
the terms “herein”, “hereof”, and “hereunder” shall be deemed references to this
Agreement in its entirety and not to the Section or clause in which such term
appears. References to “Sections” and “subsections” shall be to Sections and
subsections, respectively, of this Agreement unless otherwise specifically
provided.

     SECTION 1.3. Accounting Terms and Determinations. For purposes of this
Agreement, unless otherwise specified, all accounting terms used herein or in
any other Loan Document shall be interpreted, all accounting determinations and
computations hereunder or thereunder shall be made, and all financial statements
required to be delivered hereunder or thereunder shall be prepared in accordance
with Generally Accepted Accounting Principles.

- 14 -



--------------------------------------------------------------------------------



 



ARTICLE 2 AMOUNT AND TERMS OF NOTE AND LOAN

     SECTION 2.1. Loan and Note.

          (a)  Loan. Subject to the terms and conditions of this Agreement and
in reliance upon the representations and warranties of the Company herein set
forth, the Lender hereby agrees to lend to the Company on the Effective Date, an
amount equal to $15,450,000.

          (b)  Payment of Loan. The unpaid principal amount of the Loan plus all
accrued and unpaid interest thereon and all other amounts owed hereunder with
respect thereto shall be paid in full in Cash on the Maturity Date.

          (c)  Note. On the Effective Date, the Company shall execute and
deliver to the Lender the Note dated as of the Effective Date, to evidence the
Loan made on such date, in the aggregate principal amount of $15,450,000.

     SECTION 2.2. Interest on the Loan.

          (a)  Rate of Interest. Except as provided in Section 2.2(c) below, the
Loan shall bear interest on the unpaid principal amount thereof from the date
made through maturity (whether at stated maturity, by acceleration or otherwise)
at a rate equal to 10.00% per annum.

          (b)  Interest Payments.

               (i)  Interest shall be payable with respect to the Loan, in
arrears on and to each Interest Payment Date, and upon any prepayment of the
Loan (to the extent of accrued interest on the principal amount of the Loan so
prepaid) and at maturity of the Loan.

               (ii)  On any Interest Payment Date after the Effective Date that
the Lender Indebtedness has not been indefeasibly paid in full and the
Commitments have not been terminated (“PIK Interest Dates”), the Company shall
pay the unpaid accrued interest with respect to the Loan due on any PIK Interest
Date by (A) issuing to the Lender or any other holder of the Note one or more
Notes (the “Interest Notes”) in an aggregate principal amount equal to such
unpaid accrued interest to be paid on such PIK Interest Date, or (B) adding such
unpaid accrued interest to the then outstanding principal amount of the Loan.

               (iii)  All Interest Notes shall have the same terms and
conditions as the Note issued pursuant to Section 2.1.

          (c)  Default Interest. Upon the occurrence and during the continuance
of an Event of Default and, to the extent permitted by applicable law, the Loan
and Interest Notes shall bear interest payable upon demand at a rate which is
2.00% per annum in excess of the rate of interest otherwise payable under this
Agreement for the Loan; provided that if the Lender Indebtedness has not been
indefeasibly paid in full and the Commitments have not been

- 15 -



--------------------------------------------------------------------------------



 



terminated, the Company shall pay such accrued interest by issuing to the Lender
or any other holder of the Note one or more Interest Notes in an aggregate
principal amount equal to such unpaid accrued interest to be paid or by adding
such unpaid accrued interest to the then outstanding principal amount of the
Loan.

          (d)  Computation of Interest. Interest on the Loan shall be computed
on the basis of a 360-day year. In computing such interest, the date or dates of
the making of the Loan shall be included and the date of payment shall be
excluded.

     SECTION 2.3. Prepayments and Payments.

          (a)  Prepayments.

               (i)  Voluntary Prepayments.

                    (A)  So long as all Lender Indebtedness has been
indefeasibly paid in full and the Commitments have been terminated, the Company
may prepay the Loan, in whole or in part, without premium or penalty.

                    (B)  Voluntary prepayments hereunder shall be credited
against the Loan pursuant to the terms and conditions of Section 2.3(a)(iii).
Amounts of the Loan so prepaid may not be reborrowed.

               (ii)  Mandatory Prepayments.

                    (A)  Sale or Disposition of Assets. So long as all Lender
Indebtedness has been indefeasibly paid in full and the Commitments have been
terminated, in addition to all other payments of the Loan required hereunder,
the Company shall prepay the Loan by an amount equal to 100% of all of the Net
Cash Proceeds from any sale or other disposition of any assets (other than the
sale of inventory in the ordinary course of business upon customary credit
terms, sales of scrap or obsolete material or equipment which are not material
in the aggregate, sales of assets pursuant to a Permitted Securitization
Transaction, disposition of Cash Equivalents, sales of assets described on
Schedule 5.2(i) of the Senior Credit Agreement and transfers of assets,
including without limitation Capital Stock, between Guarantors or between the
Company and Guarantors or between Subsidiaries which are not Guarantors or from
a Subsidiary which is not a Guarantor to a Guarantor or the Company) in excess
of $2,000,000 in aggregate amount in any fiscal year (other than such Net Cash
Proceeds from the sale of assets which are used or contractually committed to be
used within 180 days of the date received to replace the assets so sold or
otherwise disposed of with an asset of comparable value or to acquire an asset
of comparable value), which payments shall be due twenty (20) days after the end
of each month for all such sales and other dispositions during such month. So
long as all Lender Indebtedness has been indefeasibly paid in full and the
Commitments have been terminated, the Company shall provide an Officer’s
Certificate to the Lender within twenty (20) days after each sale of assets
which, but for the above parenthetical, would cause a prepayment under this
Section 2.3(a)(ii)(A), which certificate shall describe such sale of assets and
estimate when such

- 16 -



--------------------------------------------------------------------------------



 



Net Cash Proceeds will be used to purchase assets of a comparable value, and if
such Net Cash Proceeds are not used or contractually committed to be used within
one-hundred eighty (180) days after such sale or such earlier date when the
Company has determined not to purchase assets of comparable value with such Net
Cash Proceeds, the Company will then prepay the Loan with such Net Cash
Proceeds. So long as all Lender Indebtedness has been indefeasibly paid in full
and the Commitments have been terminated, the Company shall apply an amount
equal to 100% of the Net Cash Proceeds that the Company so receives to the
repayment of the Loan, as provided in Section 2.3(a)(iii) below.

                    (B)  Issuance of Capital Stock; Incurrence of Subordinated
Debt. So long as all Lender Indebtedness has been indefeasibly paid in full and
the Commitments have been terminated, in addition to all other payments of the
Loan required hereunder, the Company shall prepay the Loan by an amount equal to
100% of the Net Cash Proceeds from (i) the issuance or other sale of any Capital
Stock of the Company or any of its Subsidiaries (excluding such Net Cash
Proceeds from Capital Stock issued to employees, directors or consultants of the
Company or its Subsidiaries up to $10,000,000 in any 12 month period) or
(ii) the incurrence of any Subordinated Debt by the Company or any of its
Subsidiaries on or after the Effective Date to the extent the amount of such
Subordinated Debt in the aggregate exceeds an amount equal to $150,000,000 minus
the aggregate amount of the Loan. So long as all Lender Indebtedness has been
indefeasibly paid in full and the Commitments have been terminated, the Company
shall apply an amount equal to 100% of the Net Cash Proceeds that the Company so
receives to the repayment of the Loan, as provided in Section 2.3(a)(iii) below.

                    (C)  Incurrence of Indebtedness. So long as all Lender
Indebtedness has been indefeasibly paid in full and the Commitments have been
terminated, in addition to all other payments of the Loan required hereunder,
the Company shall prepay the Loan by an amount equal to 100% of the Net Cash
Proceeds from the incurrence of any Indebtedness in excess of $5,000,000 in the
aggregate incurred pursuant to Section 5.2(f)(xiv) of the Senior Credit
Agreement, payable on each date such Indebtedness is incurred. So long as all
Lender Indebtedness has been indefeasibly paid in full and the Commitments have
been terminated, the Company shall apply an amount equal to 100% of the Net Cash
Proceeds that the Company so receives to the repayment of the Loan, as provided
in Section 2.3(a)(iii) below.

                    (D) Change of Control. In addition to all other payments of
the Loan required hereunder, simultaneously with the occurrence of a Change of
Control (the “Change of Control Date”), so long as all Lender Indebtedness has
been indefeasibly paid in full and the Commitments have been terminated, the
Lender shall have the right, but not the obligation, to require the prepayment
of the Loan in whole. Within thirty (30) days following a Change of Control
Date, the Company shall give a written notice to the Lender stating that a
Change of Control has occurred. The Lender shall, within ten (10) Business Days
receipt of such notice, notify the Company if it will require a prepayment
hereunder.

- 17 -



--------------------------------------------------------------------------------



 



                    (E)  Notice. The Company shall notify the Lender of any
prepayment to be made pursuant to Sections 2.3(a)(ii)(A), (B) and (C) at least
ten (10) Business Days prior to such prepayment date (unless shorter notice is
satisfactory to the Lender).

               (iii)  Application of Prepayments. All prepayments (whether
voluntary or mandatory) shall include payment of accrued interest on the
principal amount of the Loan so prepaid and shall be applied to payment of
interest and fees before application to principal.

          (b)  Manner and Time of Payment. All payments by the Company hereunder
and under the Note of principal, interest, premium, and fees shall be made
without defense, set-off, or counterclaim, in same day funds and delivered to
the Lender not later than 2:00 p.m. (New York time) on the date due at 399 Park
Avenue, 14th Floor, New York, New York, or such other place designated in
writing by the Lender and delivered to the Company, for the account of the
Lender. Funds received by the Lender after such time shall be deemed to have
been paid by the Company on the next succeeding Business Day.

          (c)  Payments on Non-Business Days. Whenever any payment to be made
hereunder or under the Note shall be stated to be due on a day which is not a
Business Day, the payment shall be made on the next succeeding Business Day and
such extension of time shall be included in the computation of the payment of
interest hereunder or under the Note.

          (d)  Notation of Payment. The Lender agrees that before disposing of
the Note held by it, or any part thereof (other than by granting participations
therein), the Lender will make a notation thereon of all principal payments
previously made thereon and of the date to which interest thereon has been paid
and will notify the Company of the name and address of the transferee of that
Note; provided that the failure to make (or any error in the making of) a
notation of the Loan made under such Note or to notify the Company of the name
and address of a transferee shall not limit or otherwise affect the obligation
of the Company hereunder or under such Note with respect to the Loan and
payments of principal or interest on such Note.

     SECTION 2.4. Use of Proceeds.

          (a)  Use. The proceeds of the Loan to be made on the Effective Date
shall be used by the Company to partially prepay the Term Loans (as defined in
the Senior Credit Agreement), to pay fees and expenses in connection herewith
and for general corporate purposes.

          (b)  Margin Regulations. No portion of the proceeds of any borrowing
under this Agreement shall be used by the Company in any manner which might
cause the borrowing or the application of such proceeds to violate Regulations
T, U or X or any other regulation of the Board of Governors of the Federal
Reserve System, or to violate the Exchange Act, in each case as in effect on the
date or dates of such borrowing and such use of proceeds.

     SECTION 2.5. Fees. On the Effective Date, the Company shall pay to the
Lender a nonrefundable closing fee in the amount of $450,000, which amount has
been added to

- 18 -



--------------------------------------------------------------------------------



 



the principal balance of the Loan. Such closing fee shall be nonrefundable under
all circumstances.

     SECTION 2.6. Guaranties; Security and Collateral. To secure and guarantee,
as the case may be, the payment when due of the Obligations, the Company and
each Guarantor shall execute and deliver, or cause to be executed and delivered,
to the Lender Security Documents granting the following; provided that all of
the following shall be subject to the Intercreditor Agreement (and the Company
and the Guarantors shall not provide any of the following if any of the
following is prohibited by the Intercreditor Agreement and, without limiting the
terms of the Intercreditor Agreement, the priority of all Liens in favor of the
Lender and all rights of the Lender with respect to any such Liens shall be
subject to the Intercreditor Agreement):

          (a)  Security interests in all present and future accounts, inventory,
equipment, fixtures and all other personal property of the Company and each
Guarantor which is a Domestic Subsidiary, excluding the following (the following
described assets in this parenthetical are defined as the “Excluded Collateral”)
(i) motor vehicles, instruments and chattel paper with an aggregate value for
all of the foregoing less than $1,000,000, (ii) real property leases and
(iii) rights arising under any contracts or licenses (other than, in each of the
foregoing cases, any right to receive payment) as to which a grant of a security
interest would constitute a violation of a valid and enforceable restriction in
favor of a third party on such grant, unless and until any required consents
shall have been obtained, provided that the Company shall notify the Lender of
any such restriction and shall use all reasonable efforts to obtain any required
consent to the extent requested by the Lender;

          (b)  Pledges of 100% of the Capital Stock of certain Subsidiaries
which are Domestic Subsidiaries owned directly by the Company or by any Domestic
Subsidiary and 65% of all Capital Stock (or, if such 65% pledge of Capital Stock
cannot be obtained or would cause an additional and material tax liability for
the Company and its Subsidiaries, a pledge of such other claims and/or rights
with respect to such Foreign Subsidiaries and such other arrangements and
agreements as required by the Lender) of certain Foreign Subsidiaries owned
directly by the Company or by any Domestic Subsidiary and Guaranties of certain
present and future Domestic Subsidiaries such that, at all times, the Domestic
Subsidiaries which are not Guarantors and that do not have 100% of their Capital
Stock pledged pursuant to Pledge Agreements and the Foreign Subsidiaries owned
directly by the Company that do not have 65% of their Capital Stock (or, if such
65% pledge of Capital Stock cannot be obtained or would cause an additional and
material tax liability for the Company and its Subsidiaries, a pledge of such
other claims and/or rights with respect to such Foreign Subsidiaries and such
other arrangements and agreements as required by the Lender) pledged pursuant to
Pledge Agreements do not, if considered in the aggregate as a single Subsidiary,
constitute a Significant Subsidiary. In connection with the delivery of any such
Guaranties and Pledge Agreements, the Company and the Guarantors shall provide
such other documentation to the Lender, including, without limitation, if
requested by the Lender, one or more opinions of counsel satisfactory to the
Lender, corporate documents and resolutions and consents and other documents
(further including, without

- 19 -



--------------------------------------------------------------------------------



 



limitation, such consents from any shareholders or other owners of any
Subsidiary to the execution and performance of such Loan Documents by such
Subsidiary), which in the opinion of the Lender are necessary or advisable in
connection therewith;

          (c)  Guaranties of each other Guarantor, other than Domestic
Subsidiaries covered by clause (b) above;

          (d)  All other security and collateral described in the Security
Documents.

Upon request of the Lender, (i) the Company and the Guarantors which are
Domestic Subsidiaries shall execute and deliver such agreements and documents
reasonably requested by the Lender to grant a second priority lien and security
interest on all real property owned by the Company and the Guarantors, and (ii)
each other Domestic Subsidiary shall execute and deliver all agreements and
documents reasonably requested by the Lender to grant a second priority lien and
security interest on all assets owned by such Subsidiary, to secure the
indebtedness and other obligations of such Subsidiary owing pursuant to the Loan
Documents, unless it is prohibited by applicable law or existing contractual
restrictions from doing so or it is reasonably determined by the Lender to be
impractical or unreasonably costly. Notwithstanding anything to the contrary
herein, the security interests granted hereunder shall be junior to the security
interests in favor of the Agent under the Senior Credit Agreement securing the
Lender Indebtedness, in whole or in part, all as described in the Intercreditor
Agreement, shall only be second priority liens and security interests so long as
the first priority liens and security interests in favor of the Agent under the
Senior Credit Agreement securing the Lender Indebtedness have not terminated and
the Lender shall not be entitled to any liens or security interests on any
assets of any Foreign Subsidiaries.

ARTICLE 3 CONDITIONS TO LOAN

     SECTION 3.1. Conditions to Loan. The obligation of the Lender to make the
Loan hereunder on the Effective Date is subject to the satisfaction of all of
the following conditions:

          (a)  Charter Documents. Certificates of recent date of the appropriate
authority or official of the Company’s and each Guarantor’s respective
jurisdiction of organization listing all charter documents of the Company or
each Guarantor, respectively, on file in that office and certifying as to the
good standing and corporate existence of the Company or each Guarantor,
respectively, together with copies of such charter documents of the Company or
each Guarantor certified as of a recent date by such authority or official and
certified as true and correct as of the Effective Date in an Officer’s
Certificate of the Company or each Guarantor, respectively;

          (b)  By-Laws and Corporate Authorizations. Copies of the by-laws of
the Company and each Guarantor together with all authorizing resolutions and
evidence of other corporate action taken by the Company and each Guarantor to
authorize the execution, delivery

- 20 -



--------------------------------------------------------------------------------



 



and performance by the Company and each Guarantor of this Agreement, the Notes
and the Security Documents to which the Company or such Guarantor, respectively,
is a party and the consummation by the Company or such Guarantor, respectively,
of the transactions contemplated hereby, certified as true and correct as of the
Effective Date in an Officer’s Certificate of the Company or each Guarantor,
respectively;

          (c)  Incumbency Certificate. Certificates of incumbency of the Company
and each Guarantor containing, and attesting to the genuineness of, the
signatures of those officers or members, as the case may be, authorized to act
on behalf of the Company or each Guarantor in connection with this Agreement,
the Notes and the Security Documents to which the Company and each Guarantor is
a party and the consummation by the Company or such Guarantor of the
transactions contemplated hereby, certified as true and correct as of the
Effective Date in an Officer’s Certificate of the Company and each Guarantor;

          (d)  Notes. The Notes duly executed on behalf of the Company for the
Lender;

          (e)  Security Documents. The Security Documents duly executed on
behalf of the Company and the Guarantors, as the case may be, granting to the
Lender the collateral and security intended to be provided pursuant to
Section 2.6, as determined by the Lender, together with:

               (i)  Recording, Filing, Etc. Delivery of financing statements and
completion of such other action (including payment of any applicable taxes or
fees) in such jurisdictions as the Lender may deem necessary or appropriate with
respect to the Security Documents, together with Uniform Commercial Code record
searches in such offices as the Lender may request;

               (ii)  Casualty and Other Insurance. Evidence that the casualty
and other insurance required pursuant to Section 5.3 and the Security Documents
is in full force and effect;

               (iii)  Consents. A consent and acknowledgement in form and
substance satisfactory to the Lender of any owners of any Capital Stock of any
Guarantor, other than the Company or any of its Subsidiaries fully consenting to
and acknowledging the guaranty obligations and grant of security interests
pursuant to the Security Documents and containing such other provisions required
by the Lender;

          (f)  Representations and Warranties. Concurrently with the making of
the Loan, the Company shall have delivered to the Lender an Officer’s
Certificate in form and substance satisfactory to the Lender to the effect that
the representations and warranties in Article 4 are true, correct and complete
in all respects on and as of the Effective Date to the same extent as though
made on and as of such date;

- 21 -



--------------------------------------------------------------------------------



 



          (g)  Event of Default; Unmatured Event. No Event of Default or
Unmatured Event shall exist or shall have occurred and be continuing on the date
the Loan is made and the making of the Loan shall not cause an Event of Default
or Unmatured Event;

          (h)  No Injunction, etc. No order, judgment, or decree of any court,
arbitrator or governmental authority shall enjoin or restrain the Lender from
making the Loan;

          (i)  No Litigation, etc. There shall not be existing or, to the
knowledge of the Company or any of its Subsidiaries, threatened, any action,
suit, proceeding, governmental investigation or arbitration against or affecting
any such Person or any property of any such Person, which has not been disclosed
in Schedule 4.5 attached hereto, and there shall have occurred no development
not so disclosed in any such action, suit, proceeding, governmental
investigation or arbitration so disclosed, which, in the opinion of the Lender,
could reasonably be expected to have a Material Adverse Effect. No injunction or
other restraining order shall have been issued and no hearing to cause an
injunction or other restraining order to be issued shall be pending or noticed
with respect to any action, suit or proceeding seeking to enjoin or otherwise
prevent the consummation of, or to recover any damages or obtain relief as a
result of, this Agreement or the making of the Loan;

          (j)  Legal Opinions. The favorable written opinions of counsel for the
Company and each Guarantor, substantially in the forms of Exhibits F-1 and F-2
attached hereto and as to such other matters as the Lender may reasonably
request;

          (k)  Consents, Approvals, Etc. Copies of all governmental and
non-governmental consents, approvals, authorizations, declarations,
registrations or filings, if any, required on the part of the Company or any
Guarantor in connection with the execution, delivery and performance of the Loan
Documents or the transactions contemplated hereby or as a condition to the
legality, validity or enforceability of the Loan Documents, certified as true
and correct and in full force and effect as of the Effective Date in an
Officer’s Certificate of the Company, or if none are required, an Officer’s
Certificate to that effect;

          (l)  Environmental Certificate. An Environmental Certificate duly
executed by the Company and the Guarantors;

          (m)  Regulations T, U or X. The making of the Loan shall not violate
Regulations T, U or X of the Federal Reserve Board;

          (n)  Fees and Expenses. The Lender shall have received payment in full
for all expenses (including reasonable attorneys’ fees) incurred in connection
with the negotiation and execution of this Agreement and the Loan Documents and
the closing fee required by Section 2.5;

          (o)  Senior Debt Documents. The Lender shall have received certified
copies of each of the Senior Debt Documents, and all of such Senior Debt
Documents shall be satisfactory, in form and substance, to the Lender; and

- 22 -



--------------------------------------------------------------------------------



 



          (p)  Other Conditions. Such other documents and completion of such
other matters as the Lender may reasonably request.

ARTICLE 4 REPRESENTATIONS AND WARRANTIES

     To induce the Lender to enter into this Agreement and to make the Loan, the
Company represents and warrants to the Lender that:

     SECTION 4.1. Corporate Existence and Power. Each of the Company and the
Guarantors is a corporation duly organized, validly existing and in good
standing under the laws of the jurisdiction of incorporation or organization,
and is duly qualified to do business, and is in good standing, in all additional
jurisdictions where such qualification is necessary under applicable law, except
for those jurisdictions where the failure to so qualify or be in good standing
could not reasonably be expected to result in any Material Adverse Effect. Each
of the Company and the Guarantors has all requisite corporate power to own or
lease the properties used in its business and to carry on its business
substantially as now being conducted and as proposed to be conducted, and to
execute and deliver the Loan Documents to which it is a party and to engage in
the transactions contemplated by the Loan Documents.

     SECTION 4.2. Corporate Authority. The execution, delivery and performance
by each of the Company and the Guarantors of the Loan Documents to which it is a
party have been duly authorized by all necessary corporate action and are not in
contravention of any law, rule or regulation, or any judgment, decree, writ,
injunction, order or award of any arbitrator, court or governmental authority,
or of the terms of the Company’s or any Guarantor’s charter or by-laws, or of
any material contract or undertaking to which the Company or any Guarantor is a
party or by which the Company or any Guarantor or their respective material
property may be bound or affected or result in the imposition of any Lien except
for Permitted Liens.

     SECTION 4.3. Binding Effect. The Loan Documents to which the Company or any
Guarantor is a party are the legal, valid and binding obligations of the Company
and the Guarantors, respectively, enforceable against the Company and Guarantor
in accordance with their respective terms, subject to the effect of bankruptcy,
insolvency, reorganization, moratorium and other similar laws affecting the
rights of creditors generally and by general principles of equity.

     SECTION 4.4. Subsidiaries. Schedule 4.4 hereto correctly sets forth the
corporate name, jurisdiction of organization and ownership of each Subsidiary of
the Company as of the Effective Date. All outstanding shares of each class of
Capital Stock of such Subsidiaries were duly authorized and validly issued, and
are fully paid and non-assessable. As of the Effective Date, there are no
outstanding securities, rights, or other agreements of any nature that require
any of the Company’s Subsidiaries to issue any of its Capital Stock, except as
set forth on Schedule 4.4 and except for conversion rights contained in their
respective organizational documents. Except as otherwise allowed under this
Agreement, each such Subsidiary and each Person becoming a Subsidiary of the
Company after the date hereof is and

- 23 -



--------------------------------------------------------------------------------



 



will be a corporation or limited liability company duly organized, validly
existing and in good standing under the laws of its jurisdiction of
incorporation or organization and is and will be duly qualified to do business
in each additional jurisdiction where such qualification is or may be necessary
under applicable law, except for those jurisdictions where the failure to so
qualify or be in good standing could not reasonably be expected to result in a
Material Adverse Effect. Each Subsidiary of the Company has and will have all
corporate or comparable requisite power to own or lease the properties used in
its business and to carry on its business substantially as now being conducted
and as proposed to be conducted, except where the failure to have such power
could not reasonably be expected to result in a Material Adverse Effect.

     SECTION 4.5. Litigation. Except as set forth in Schedule 4.5 hereto, there
is no action, suit or proceeding pending or, to the best of the Company’s
knowledge, threatened against or affecting the Company or any of its
Subsidiaries before or by any court, governmental authority or arbitrator, which
if adversely decided could reasonably be expected to result, either individually
or collectively, in any Material Adverse Effect and, to the best of the
Company’s knowledge, there is no basis for any such action, suit or proceeding.

     SECTION 4.6. Financial Condition. The audited consolidated balance sheet of
the Company and its Subsidiaries and the audited consolidated statements of
operations and cash flows of the Company and its Subsidiaries for the fiscal
year ending December 30, 2001 and the unaudited consolidated balance sheet of
the Company and its Subsidiaries and the unaudited consolidated statements of
operations and cash flows of the Company and its Subsidiaries for the three
months ended March 31, 2002, copies of which have been furnished to the Lender,
fairly present, and the financial statements of the Company and its Subsidiaries
delivered pursuant to Section 5.4 will fairly present, in all material respects,
the consolidated financial position of the Company and its Subsidiaries as at
the respective dates thereof, and the consolidated results of operations of the
Company and its Subsidiaries for the respective periods indicated, all in
accordance with Generally Accepted Accounting Principles (subject, in the case
of said interim statements, to year-end audit adjustments and the absence of
footnotes). The budgeted consolidated and consolidating financial statements of
the Company and its Subsidiaries have been prepared in good faith and are based
on reasonable assumptions and, to the Company’s knowledge, the best information
available as of the Effective Date. There has been no Material Adverse Effect
since December 30, 2001. There is no material Contingent Liability of the
Company or any of its Subsidiaries that is not reflected in such financial
statements or in the notes thereto and has not otherwise been described in
writing to the Lender.

     SECTION 4.7. Use of Loan. The Company will use the Loan to partially prepay
the Term Loans (as defined in the Senior Credit Agreement), to pay fees and
expenses in connection herewith and for general corporate purposes. Neither the
Company nor any of its Subsidiaries extends or maintains, in the ordinary course
of business, credit for the purpose, whether immediate, incidental, or ultimate,
of buying or carrying Margin Stock, and no part of the proceeds of the Loan will
be used for the purpose, whether immediate, incidental, or ultimate, of buying
or carrying any such Margin Stock or maintaining or extending credit to others
for such purpose.

- 24 -



--------------------------------------------------------------------------------



 



     SECTION 4.8. Consents, Etc. Except for such consents, approvals,
authorizations, declarations, registrations or filings delivered by the Company
pursuant to Section 3.1(l), if any, each of which is in full force and effect,
and filings required pursuant to Section 2.6, no consent, approval or
authorization of or declaration, registration or filing with any governmental
authority or any non-governmental Person or entity, including without limitation
any creditor, lessor or stockholder of the Company or any of its Subsidiaries,
is required on the part of the Company or any of its Subsidiaries in connection
with the execution, delivery and performance of any Loan Document or the
transactions contemplated hereby or as a condition to the legality, validity or
enforceability of any Loan Document.

     SECTION 4.9. Taxes. The Company and its Subsidiaries have filed all U.S.
tax returns (and all material foreign, state and local tax returns) required to
be filed and have paid all taxes shown thereon to be due and required to be paid
including interest and penalties, or have established adequate financial
reserves on their respective books and records for payment thereof. Neither the
Company nor any of its Subsidiaries knows of any material actual or proposed tax
assessment or any basis therefor, and no extension of time for the assessment of
deficiencies in any federal or state tax has been granted by the Company or any
Subsidiary, except for assessments (including extensions of time for the
assessment of deficiencies) that are being contested in good faith by
appropriate proceedings and for which adequate financial reserves have been
established on their respective books and records.

     SECTION 4.10. Title to Properties. Except as otherwise disclosed in the
latest balance sheet delivered pursuant to Sections 4.6 or 5.4 of this
Agreement, the Company or one or more of its Subsidiaries have good and
marketable fee simple title to all of the real property reflected in said
balance sheet, and a valid and indefeasible ownership interest in all of the
other material properties and assets reflected in said balance sheet or
subsequently acquired by the Company or any Subsidiary. All of such properties
and assets are free and clear of any Lien except for Permitted Liens. The
representations and warranties in the Security Documents are true and correct in
all material respects.

     SECTION 4.11. ERISA. Each member of the ERISA Group has fulfilled its
obligations under the minimum funding standards of ERISA and the Code with
respect to each Plan and is in compliance in all material respects with the
presently applicable provisions of ERISA and the Code with respect to each Plan,
except to the extent the aggregate amount of liabilities for all of the
foregoing would not exceed $5,000,000. No member of the ERISA Group has (i)
sought a waiver of the minimum funding standard under Section 412 of the Code in
respect of any Plan, (ii) failed to make any contribution or payment to any Plan
or Multiemployer Plan or in respect of any Benefit Arrangement, or made any
amendment to any Plan or Benefit Arrangement, which has resulted or could result
in the imposition of a Lien or the posting of a bond or other security under
ERISA or the Code or (iii) incurred any liability under Title IV of ERISA other
than a liability to the PBGC for premiums under Section 4007 of ERISA, except to
the extent the aggregate amount of liabilities for all of the foregoing would
not exceed $5,000,000.

- 25 -



--------------------------------------------------------------------------------



 



     SECTION 4.12. Disclosure. As of the Effective Date, such reports and other
information furnished in writing or on behalf of the Company or any Subsidiary
to the Lender in connection with the negotiation or administration of this
Agreement do not, taken as a whole, to the best of its knowledge, contain any
material misstatement of fact or omit to state any material fact or any fact
necessary to make the statements contained therein not misleading.
Notwithstanding the foregoing, no representation is made as to any assumptions,
estimates, projections or opinions except that they are, to the Company’s
knowledge, based on the best information available to the Company as of the date
of the relevant disclosure and are reasonable in light of such information. No
Loan Document nor any document or certificate furnished to the Lender by or on
behalf of the Company or any Subsidiary in connection with the transactions
contemplated hereby contains any untrue statement of a material fact or omits to
state a material fact in order to make the statements contained herein and
therein not misleading. As of the Effective Date, there is no fact known to the
Company which has had or could reasonably be expected to have a Material Adverse
Effect, which has not been set forth in this Agreement or in the other
documents, certificates, statements, reports and other information furnished in
writing to the Lender by or on behalf of the Company or any Subsidiary in
connection with the transactions contemplated hereby taken as a whole, including
without limitation the offering memorandum for the Senior Subordinated Notes.

     SECTION 4.13. Environmental and Safety Matters. All representations and
warranties made by the Company and the Guarantors in the Environmental
Certificate delivered pursuant to Section 3.1(l) and Section 5.4(h) are true and
correct in all material respects.

     SECTION 4.14. No Default. Neither the Company nor any Subsidiary is in
default or has received any written notice of default under or with respect to
any of its Contractual Obligations in any respect which is reasonably likely to
result in a Material Adverse Effect. No Unmatured Event or Event of Default has
occurred and is continuing.

     SECTION 4.15. Intellectual Property. The Company and each of its
Subsidiaries owns, or is licensed to use, all trademarks, tradenames, service
marks, copyrights, technology, know-how and processes necessary for the conduct
of its business as currently conducted (the “Intellectual Property”) except for
those the failure to own or license which could not reasonably be expected to
have a Material Adverse Effect. No claim has been asserted and is pending by any
Person challenging or questioning the use of any such Intellectual Property or
the validity or effectiveness of any such Intellectual Property, nor does the
Company or any of its Subsidiaries know of any valid basis for any such claim,
the use of such Intellectual Property by the Company and each of its
Subsidiaries does not infringe on the rights of any Person, and, to the
knowledge of the Company, no Intellectual Property has been infringed,
misappropriated or diluted by any other Person except for such claims,
infringements, misappropriation and dilutions that, in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.

     SECTION 4.16. Labor Matters. There are no strikes or other labor disputes
against the Company or any Subsidiary pending or, to the knowledge of the
Company,

- 26 -



--------------------------------------------------------------------------------



 



threatened that (individually or in the aggregate) could reasonably be expected
to have a Material Adverse Effect. Hours worked by and payment made to employees
of the Company and its Subsidiaries have not been in violation of the Fair Labor
Standards Act, if applicable, or any other applicable Requirement of Law dealing
with such matters that (individually or in the aggregate) could reasonably be
expected to have a Material Adverse Effect. All payments due from the Company
and each of its Subsidiaries on account of employee health and welfare insurance
that (individually or in the aggregate) could reasonably be expected to have a
Material Adverse Effect if not paid have been paid or accrued as a liability on
the books of the Company and its Subsidiaries.

     SECTION 4.17. Solvency.

          (a)  After giving effect to the transactions described herein and to
the incurrence or assumption of any Indebtedness (including without limitation
the Subordinated Debt and all other obligations being incurred or assumed in
connection herewith and therewith) (i) the fair value of the assets of the
Company and its Subsidiaries on a consolidated basis, at a fair valuation, will
exceed the debts and liabilities, subordinated, contingent or otherwise, of the
Company and its Subsidiaries on a consolidated basis; (ii) the present fair
saleable value of the property of the Company and its Subsidiaries on a
consolidated basis will be greater than the amount that will be required to pay
the probable liability of the Company and its Subsidiaries on a consolidated
basis on their debts and other liabilities, subordinated, contingent or
otherwise, as such debts and other liabilities become absolute and matured;
(iii) the Company and its Subsidiaries on a consolidated basis will be able to
pay their debts and liabilities, subordinated, contingent or otherwise, as such
debts and liabilities become absolute and matured; and (iv) the Company and its
Subsidiaries on a consolidated basis will not have unreasonably small capital
with which to conduct the businesses in which they are engaged as such
businesses are now conducted and are proposed to be conducted after the date
hereof.

          (b)  The Company does not intend to, or to permit any of its
Subsidiaries to, and does not believe that it or any of its Subsidiaries will,
incur debts beyond its ability to pay such debts as they mature, taking into
account the timing of and amounts of cash to be received by it or any such
Subsidiary and the timing of the amounts of cash to be payable on or in respect
of its Indebtedness or the Indebtedness of any such Subsidiary.

     SECTION 4.18. Not an Investment Company; Other Regulations. Neither the
Company nor any of its Subsidiaries is an “investment company” within the
meaning of the Investment Company Act of 1940, as amended. Neither the Company
nor any of its Subsidiaries is subject to any regulation under any federal or
state statute or regulation (except those applicable to corporations generally)
which limits its ability to incur Indebtedness.

     SECTION 4.19. Senior Subordinated Debt Documents. All representations and
warranties of the Company contained in any Senior Subordinated Debt Document are
true and correct in all material respects. As of the Effective Date, the
outstanding principal balance of the Senior Subordinated Notes is $130,000,000,
and all agreements, instruments and documents executed or delivered pursuant to
the original issuance of the Senior Subordinated

- 27 -



--------------------------------------------------------------------------------



 



Notes are described on Schedule 1.1(b) of the Senior Credit Agreement. All
Lender Indebtedness and all Obligations are “Senior Indebtedness” and
“Designated Senior Indebtedness” as defined in the Senior Subordinated Indenture
and are and will be incurred in compliance with the Senior Subordinated
Indenture. Other than the Lender Indebtedness and the Obligations, there is no
other “Designated Senior Indebtedness” thereunder. This Loan is being incurred
pursuant to, and in full compliance with, Section 4.3(b) of the Senior
Subordinated Note Indenture, and the Loan is classified as Indebtedness incurred
under Section 4.3(b) of the Senior Subordinated Note Indenture. There is no
event of default or event or condition which would become an event of default
with notice or lapse of time or both, under the Senior Subordinated Debt
Documents and each of the Senior Subordinated Debt Documents is in full force
and effect. Other than pursuant to the Senior Subordinated Debt Documents, there
is no obligation pursuant to any Senior Subordinated Debt Document or other
document or agreement evidencing or relating to any Subordinated Debt
outstanding or to be outstanding on the Effective Date which obligates the
Company or any of its Subsidiaries to pay any principal or interest or redeem
any of its Capital Stock or incur any other monetary obligation, and the Senior
Subordinated Notes and any other promissory note or other instrument evidencing
any Subordinated Debt issued at any time pursuant to the Senior Subordinated
Debt Documents are and will be “Securities” as defined in the Senior
Subordinated Indenture.

     SECTION 4.20. Documents Delivered. The Company has delivered to the Lender
true and correct copies of the Senior Credit Agreement as in effect on the date
hereof. There exist no Senior Defaults and no events or conditions which with
notice or lapse of time or both would, unless cured or waived, become Senior
Defaults nor any basis for the exercise by any party to the Senior Credit
Agreement of any rights of acceleration, cancellation, rescission, or any rights
of offset, which have not been waived.

ARTICLE 5 AFFIRMATIVE COVENANTS

     The Company covenants and agrees that, until the Loan and the Note and all
other amounts due under this Agreement have been paid in full, unless the Lender
shall otherwise give prior written consent, the Company and its Subsidiaries
shall perform all covenants contained in this Article 5:

     SECTION 5.1. Preservation of Corporate Existence, Etc. Do or cause to be
done all things necessary to preserve, renew and keep in full force and effect
its legal existence and its qualification as a foreign corporation or limited
liability company, as the case may be (other than any merger permitted pursuant
to Section 6.3 and other than any dissolution or liquidations of any Subsidiary
if the assets of such Subsidiary are transferred to the Company or any Guarantor
in connection with such dissolution or liquidation), in good standing in each
jurisdiction in which such qualification is necessary under applicable law,
except where the failure to be so qualified or in good standing could not
reasonably be expected to have a Material Adverse Effect and the rights,
licenses, permits (including those required under Environmental Laws),
franchises, patents, copyrights, trademarks and trade names material to the
conduct of its businesses; provided, however, that the Company shall not be
required to preserve any such

- 28 -



--------------------------------------------------------------------------------



 



right, license or franchise, or the corporate, partnership or other existence of
any of its Subsidiaries, if the Board of Directors shall determine that the
preservation thereof is no longer desirable in the conduct of the business of
the Company and its Subsidiaries, taken as a whole, and that the loss thereof is
not adverse in any material respect to the Lender; and defend all of the
foregoing against all claims, actions, demands, suits or proceedings at law or
in equity or by or before any governmental instrumentality or other agency or
regulatory authority except where the failure to do so could not reasonably be
expected to have a Material Adverse Effect.

     SECTION 5.2. Compliance with Laws, Etc. Comply in all material respects
with all applicable laws, rules, regulations and orders of any governmental
authority whether federal, state, local or foreign (including without limitation
ERISA, the Code and Environmental Laws), in effect from time to time, the
enforcement of which could have a Material Adverse Effect; and pay and
discharge, before any interest or penalty for nonpayment thereof becomes
payable, all taxes, assessments and governmental charges or levies imposed upon
it or upon its income, revenues or property, before the same shall become
delinquent or in default, as well as all material lawful claims for labor,
materials and supplies or otherwise, which, if unpaid, might give rise to Liens
(other than Permitted Liens) upon such properties or any portion thereof, except
to the extent that payment of any of the foregoing is then being contested in
good faith and with respect to which adequate financial reserves have been
established on the books and records of the Company or such Subsidiary.

     SECTION 5.3. Maintenance of Properties; Insurance. Maintain, preserve and
protect all property that is material to the conduct of the business of the
Company or any of its Subsidiaries and keep such property in good repair,
working order and condition and from time to time make, or cause to be made all
needful and proper repairs, renewals, additions, improvements and replacements
thereto necessary in order that the business carried on in connection therewith
may be properly conducted at all times in accordance with customary and prudent
business practices for similar businesses; and maintain in full force and effect
insurance with responsible and reputable insurance companies or associations in
such amounts, on such terms and covering such risks, including fire and other
risks insured against by extended coverage, as is usually carried by companies
engaged in similar businesses and owning similar properties similarly situated
and maintain in full force and effect public liability insurance, insurance
against claims for personal injury or death or property damage occurring in
connection with any of its activities or any properties owned, occupied or
controlled by it, in such amount as it shall reasonably deem necessary, and
maintain such other insurance as may be required by law or as may be reasonably
requested by the Lender for purposes of assuring compliance with this
Section 5.3.

     SECTION 5.4. Reporting Requirements. Furnish to the Lender the following:

          (a)  Promptly and in any event within five Business Days after
becoming aware of the occurrence of (A) any Unmatured Event or Event of Default,
(B) the commencement of any litigation against, by or affecting the Company or
any of its Subsidiaries,

- 29 -



--------------------------------------------------------------------------------



 



which could reasonably be expected to have a Material Adverse Effect, and any
material developments therein, or (C) entering into any material contract or
undertaking that is not entered into in the ordinary course of business or
(D) any development in the business or affairs of the Company or any of its
Subsidiaries which has resulted in or which is likely in the reasonable judgment
of the Company, to result in a Material Adverse Effect, a statement of the chief
financial officer of the Company setting forth details of such Unmatured Event,
Event of Default, interest or undertaking, or development, and the action which
the Company or such Subsidiary, as the case may be, has taken and proposes to
take with respect thereto;

          (b)  As soon as available and in any event within 50 days after the
end of each of the first three fiscal quarters of each fiscal year of the
Company, the consolidated and consolidating balance sheet of the Company and its
Subsidiaries and of its Unrestricted Subsidiaries as of the end of such quarter,
and the related consolidated and consolidating statements of income and cash
flows for such quarter and for the period commencing at the end of the previous
fiscal year and ending with the end of such quarter, setting forth in each case
in comparative form the corresponding figures for the corresponding date or
period of the preceding fiscal year and duly certified (subject to year-end
audit adjustments and the absence of footnotes) by the chief financial officer
of the Company as having been prepared in accordance with Generally Accepted
Accounting Principles, together with a certificate of the chief financial
officer of the Company stating that no Unmatured Event or Event of Default, has
occurred and is continuing or, if an Unmatured Event or Event of Default has
occurred and is continuing, a statement setting forth the details thereof and
the action which the Company has taken and proposes to take with respect
thereto;

          (c)  As soon as available and in any event within 95 days after the
end of each fiscal year of the Company, a copy of the consolidated balance sheet
of the Company and its Subsidiaries as of the end of such fiscal year and the
related consolidated statements of income and cash flows for such fiscal year,
with a customary audit report of PricewaterhouseCoopers LLP, or any of the four
largest independent certified public accounting firms in the United States,
without qualifications unacceptable to the Lender, together with, a certificate
of the chief financial officer of the Company stating that no Unmatured Event or
Event of Default has occurred and is continuing or, if an Unmatured Event or
Event of Default has occurred and is continuing, a statement setting forth the
details thereof and the action which the Company has taken and proposes to take
with respect thereto;

          (d)  Promptly after the sending or filing thereof, copies of all
reports, proxy statements and financial statements which the Company or any of
its Subsidiaries sends to or files with any of their respective security holders
as required by any securities exchange or the Securities and Exchange Commission
or any successor agency thereof;

          (e)  If and when any member of the ERISA Group (i) gives or is
required to give notice of PBGC of any Reportable Event with respect to any Plan
which might constitute grounds for a termination of such Plan under Title IV of
ERISA, or knows that the plan administrator of any Plan has given or is required
to give notice of any such Reportable

- 30 -



--------------------------------------------------------------------------------



 



Event, a copy of the notice of such Reportable Event given or required to be
given to the PBGC; (ii) receives notice of complete or partial withdrawal
liability under Title IV of ERISA or notice that any Multiemployer Plan is in
reorganization, is insolvent or has been terminated, a copy of such notice;
(iii) receives notice from the PBGC under title IV of ERISA of an intent to
terminate, impose liability (other than for premiums under Section 4007 of
ERISA) in respect of, or appoint a trustee to administer any Plan, a copy of
such notice; (iv) applies for a waiver of the minimum funding standard under
Section 412 of the Code, a copy of such application; (v) gives notice of intent
to terminate any Plan under Section 4041(c) of ERISA, a copy of such notice and
other information filed with the PBGC; (vi) gives notice of withdrawal from any
Plan pursuant to Section 4063 of ERISA, a copy of such notice; or (viii) fails
to make any payment or contribution to any Plan or Multiemployer Plan or in
respect of any Benefit Arrangement or makes any amendment to any Plan or Benefit
Arrangement which has resulted or could result in the imposition of a Lien or
the posting of a bond or other security, a certificate of the chief financial
officer or the chief accounting officer of the Company setting forth details as
to such occurrence and action, if any, which the Company or applicable member of
the ERISA Group is required or proposes to take;

          (f)  As soon as available and in event within 60 days after the
Effective Date, a complete detailed list of all Intellectual Property of the
Company and its Subsidiaries not previously provided by the Company pursuant to
the Senior Credit Agreement;

          (g)  Promptly and in any event within 10 Business Days after receipt,
a copy of any management letter or comparable analysis prepared by the auditors
for the Company or any of its Subsidiaries; and

          (h)  Promptly, such other information respecting the business,
properties, operations or condition, financial or otherwise, of the Company or
any of its Subsidiaries as the Lender may from time to time reasonably request.

     SECTION 5.5. Accounting, Access to Records, Books, Etc. Maintain a system
of accounting established and administered in accordance with sound business
practices to permit preparation of financial statements in accordance with
Generally Accepted Accounting Principles and to comply with the requirements of
this Agreement and, at any reasonable time and from time to time, (i) at the
expense of the Lender, permit the Lender, or any agents or representatives
thereof, to examine and make copies of and abstracts from the records and books
of account of, and visit the properties of, the Company and its Subsidiaries,
and to discuss the affairs, finances and accounts of the Company and its
Subsidiaries with their respective directors, officers, employees and
independent auditors, and by this provision the Company does hereby authorize
such Persons to discuss such affairs, finances and accounts with the Lender, and
(ii) at the expense of the Company, permit the Lender or any of its agents or
representatives to conduct a comprehensive field audit of its books, records,
properties and assets, including without limitation all collateral subject to
the Security Documents and site access, at the Company’s expense, provided that
if no Event of Default has occurred and is continuing no more than two such
comprehensive field audits may be performed in any fiscal year of the Company at
the

- 31 -



--------------------------------------------------------------------------------



 



expense of the Company, provided that the Lender shall give the Company
reasonable notice of any of the foregoing; provided, further, that if no Event
of Default has occurred and is continuing and if the Lender shall have received
a copy of any comprehensive field audit of the Company’s books, records,
properties and assets prepared by the Agent or any of its agents or
representatives in any fiscal year, Lender will reduce the number of audits
(from two) it may perform in any fiscal year by the number of audits received
from the Agent or any of its agents or representatives during such fiscal year.

     SECTION 5.6. Recording, Filing, Etc. Within 30 days after the date hereof,
execute and deliver, and cause its Subsidiaries to execute and deliver,
financing statements and, to the extent Pledge Agreements relating to the pledge
of the Capital Stock of the Foreign Subsidiaries have been executed in favor of
holders of the Lender Indebtedness, substantially similar Pledge Agreements, and
complete, and cause its Subsidiaries to complete, such other action (including
payment of any applicable taxes or fees) in such jurisdictions as the Lender may
deem necessary or appropriate with respect to the Security Documents, together
with Uniform Commercial Code record searches in such offices as the Lender may
request. Within 30 days after the date hereof, the Company shall, and shall
cause its Subsidiaries to, remove any intervening security interest or lien
necessary to ensure the second priority perfected status of the liens and
security interests of the Lender with respect to the collateral pursuant to the
Security Documents other than liens as provided on Schedule 5.6, liens permitted
under Section 5.2(g)(i), (ii), (iii), (vi) and (ix) of the Senior Credit
Agreement and liens which the Lender determines to be immaterial.

     SECTION 5.7. Additional Security and Collateral. Subject to the
Intercreditor Agreement, promptly (i) execute and deliver and cause each
Guarantor to execute and deliver, additional Security Documents, within 30 days
after request therefor by the Lender, sufficient to grant to the Lender liens
and security interests in any after acquired collateral of the type described in
Section 2.6, and (ii) to the extent required under Section 2.6, cause each
Person becoming a Domestic Subsidiary of the Company from time to time to
execute and deliver to the Lender, within 60 days after such Person becomes a
Domestic Subsidiary, a Guaranty and a Security Agreement, together with other
related documents described in Section 3.1 sufficient to grant to the Lender
liens and security interests in all collateral of the type described in Section
2.6. The Company shall notify the Lender, within 10 days after the occurrence
thereof, of the acquisition of any material property by the Company or any
Guarantor that is not subject to the existing Security Documents, any Person
becoming a Domestic Subsidiary and any other event or condition, other than the
passage of time, that may require additional action of any nature in order to
preserve the effectiveness and perfected status of the liens and security
interests of the Lender with respect to such property pursuant to the Security
Documents, including without limitation, so long as all Lender Indebtedness has
been indefeasibly paid in full and the Commitments have been terminated,
delivering the originals of all promissory notes and other instruments payable
to the Company or any Guarantors to the Lender and delivering the originals of
all stock certificates or other certificates evidencing any Capital Stock owned
by the Company or any Guarantors at any time.

- 32 -



--------------------------------------------------------------------------------



 



     SECTION 5.8. Further Assurances. Execute and deliver, and cause its
Subsidiaries to execute and deliver, within 30 days after request therefor by
the Lender, all further instruments and documents and take all further action
that the Lender may reasonably request, to give effect to the intent of, and to
aid in the exercise and enforcement of the rights and remedies of the Lender
under, this Agreement, the Notes and the Security Documents. In addition, the
Company and each Guarantor agree to deliver to the Lender from time to time upon
the acquisition or creation of any Subsidiary not listed in Schedule 4.4 hereto
supplements to Schedule 4.4 such that such Schedule, together with such
supplements, shall at all times accurately reflect the information provided for
thereon.

     SECTION 5.9. Additional Covenants. Sections 4.3, 4.5, 4.6, 4.7 and 4.8 of
the Senior Subordinated Note Indenture, together with any related definitions,
are hereby incorporated by reference into this Agreement to the same extent as
if set forth fully herein, and no subsequent amendment, waiver, termination or
modification thereof shall effect any such covenants, terms, conditions or
defaults as incorporated herein.

ARTICLE 6 NEGATIVE COVENANTS

     The Company covenants and agrees that until the Loans and the Note and all
amounts due under this Agreement at the time of such termination or payment have
been paid in full, unless the Lender shall otherwise give prior written consent,
the Company and its Subsidiaries shall observe and perform all covenants in this
Article 6:

     SECTION 6.1. Indebtedness. The Company shall not, and shall not permit or
suffer any of its Subsidiaries to, directly or indirectly, create, incur,
assume, or in any manner become directly or indirectly liable in respect of, or
suffer to exist, any Indebtedness except for (i) Indebtedness under this
Agreement or (ii) other Indebtedness permitted by the Senior Credit Agreement.

     SECTION 6.2. Liens. The Company shall not, and shall not permit or suffer
any of its Subsidiaries to create, incur, or suffer to exist any Lien on any of
the assets, rights, revenues or property, real, personal or mixed, tangible or
intangible, whether now owned or hereafter acquired, of the Company or any of
its Subsidiaries, except for Liens otherwise permitted by the Senior Credit
Agreement.

     SECTION 6.3. Mergers; Acquisitions; Etc. The Company shall not, and shall
not permit or suffer any of its Subsidiaries to, purchase or otherwise acquire,
whether in one or a series of transactions, all or a substantial portion of the
business assets, rights, revenues or property, real, personal or mixed, tangible
or intangible, of any Person or make any other Acquisition, or all or a
substantial portion of the Capital Stock of or other ownership interest in any
other Person; nor merge or consolidate or amalgamate with any other Person or
take any other action having a similar effect, nor enter into any joint venture
or similar arrangement with any other Person, except in each case as permitted
under the Senior Credit Agreement.

- 33 -



--------------------------------------------------------------------------------



 



     SECTION 6.4. Disposition of Assets; Etc. The Company shall not, and shall
not permit or suffer any of its Subsidiaries to, sell, lease, license, transfer,
assign or otherwise dispose of all or any material portion of its business,
assets, rights, revenues or property, real, personal or mixed, tangible or
intangible, whether in one or a series of transactions, other than (i) inventory
sold in the ordinary course of business upon customary credit terms, (ii) sales
of scrap or obsolete material or equipment which are not material in the
aggregate, (iii) sales of assets described on Schedule 5.2(i) of the Senior
Credit Agreement, and (iv) as otherwise permitted by the Senior Credit
Agreement. Any securities, notes or other obligations received by the Company or
any such Subsidiary from a transferee as provided under Section
5.2(i)(viii)(B)(y) of the Senior Credit Agreement that are converted by the
Company or such Subsidiary into cash (to the extent of the cash received) shall
be deemed to be cash for purposes of this provision and the definition of Net
Cash Proceeds, and the Lender promptly shall obtain a second priority security
interest in any non cash consideration for any Asset Sale (as defined in
Section 5.2(i) the Senior Credit Agreement) by the Company or any Guarantor to
the extent such consideration consists of collateral described in Section 2.6.

     SECTION 6.5. Nature of Business. The Company shall not, and shall not
permit or suffer any of its Subsidiaries to, engage in any line or lines of
business activity other than those engaged in on the Effective Date and those
substantially similar thereto (a “Permitted Business”).

     SECTION 6.6. Dividends and Other Restricted Payments. The Company shall not
make, pay, declare or authorize any dividend, payment or other distribution in
respect of any class of its Capital Stock or any dividend, payment or
distribution in connection with the redemption, purchase, retirement or other
acquisition, directly or indirectly, of any shares of its Capital Stock except
for such dividends, payments or distributions otherwise permitted by the Senior
Credit Agreement.

     SECTION 6.7. Investments, Loans and Advances. Other than to the extent
otherwise permitted by the Senior Credit Agreement, the Company shall not, and
shall not permit or suffer any of its Subsidiaries to, purchase or otherwise
acquire any Capital Stock of or other ownership interest in, or debt securities
of or other evidences of Indebtedness of, any other Person; nor make any loan or
advance of any of its funds or property or make any other extension of credit
to, or make any other investment or contribution or acquire any interest
whatsoever in, any other Person nor make any other Investment; nor incur any
Contingent Liability.

     SECTION 6.8. Transactions with Affiliates. The Company shall not enter into
or permit to exist any transaction or series of related transactions (including
the purchase, sale, lease or exchange of any property, employee compensation
arrangements or the rendering of any service) with any Affiliate of the Company
(an “Affiliate Transaction”) except for such Affiliated Transactions as are
permitted under the Senior Credit Agreement.

     SECTION 6.9. Inconsistent Agreements. The Company shall not, and shall not
permit or suffer any of its Subsidiaries to, enter into any material agreement
containing

- 34 -



--------------------------------------------------------------------------------



 



any provision which would be violated or breached by this Agreement or any of
the transactions contemplated hereby or by performance by the Company or any of
its Subsidiaries of its obligations in connection therewith.

     SECTION 6.10. Negative Pledge Limitation. The Company shall not, and shall
not permit or suffer any of its Subsidiaries to, enter into any agreement,
including without limitation any amendments to existing agreements, with any
Person other than the Lender pursuant hereto which prohibits or limits the
ability of the Company or any Subsidiary to create, incur, assume or suffer to
exist any Lien in favor of the Lender securing the Obligations upon any of its
assets, rights, revenues or property, real, personal or mixed, tangible or
intangible, whether now owned or hereafter acquired, except for such
restrictions on set forth in the Senior Credit Agreement.

     SECTION 6.11. Subsidiary Dividends. The Company shall not permit any of its
Subsidiaries directly or indirectly to create or otherwise cause or suffer to
exist or become effective any consensual encumbrance or restriction which by its
terms materially restricts the ability of any such Subsidiary to (i) pay
dividends or make any other distributions on such Subsidiary’s capital stock,
(ii) pay any Indebtedness owed to the Company or any of its other Subsidiaries,
(iii) make any loans or advances to the Company or any of such other
Subsidiaries or (iv) transfer any material portion of its assets to the Company
or any of such other Subsidiaries, except for such encumbrances or restrictions
permitted under the Senior Credit Agreement.

     SECTION 6.12. Payments and Modification of Debt. The Company shall not, and
shall not permit or suffer any of its Subsidiaries to, (i) make any optional
payment, defeasance (whether a covenant defeasance, legal defeasance or other
defeasance), prepayment or redemption of any of its or any of its Subsidiaries’
Subordinated Debt, (ii) amend or modify, or consent or agree to any amendment or
modification of (including without limitation any supplemental agreement or
other direct of indirect method of providing additional or supplemental terms or
consideration), any Senior Subordinated Debt Document or any instrument or
agreement under which any of its Subordinated Debt is issued or created or
otherwise related thereto, or (iii) enter into any agreement or arrangement
requiring any defeasance of any kind of any of its Subordinated Debt, or
designate any Indebtedness (other than the Lender Indebtedness) as “Designated
Senior Indebtedness” under the Senior Subordinated Debt Documents, or issue any
security, instrument or other document evidencing any of the Subordinated Debt
outstanding pursuant to any of the Senior Subordinated Debt Documents which is
not a “Security” as defined in the Senior Subordinated Note Indenture. It is
acknowledged and agreed that the payment of any fees or the transfer of any
other asset or other consideration of any kind, directly or indirectly, by the
Company or any of its Subsidiaries (other than payments to the extent required
under the original terms of the Senior Subordinated Debt Documents) or other
supplemental agreement with respect to any Subordinated Debt shall be deemed an
amendment or modification thereof.

- 35 -



--------------------------------------------------------------------------------



 



     SECTION 6.13. Financial Contracts. The Company shall not incur or remain
liable with respect to any Financial Contracts except for purposes of hedging
and not for speculative purposes.

ARTICLE 7 EVENTS OF DEFAULT

     If any of the following conditions or events (“Events of Default”) shall
occur and be continuing:

     SECTION 7.1. Failure To Make Payments When Due. (i) Failure to pay
principal of the Loan when due, whether at Stated Maturity, by acceleration, by
notice of prepayment, by operation of Section 2.3 or otherwise; or (ii) failure
to pay any interest on any Loan or any other amount due under this Agreement,
and such default continues for a period of five (5) days; provided, that this
Event of Default shall not limit the Company’s ability to accrue interest on or
pay interest with Interest Notes; or

     SECTION 7.2. Default in Other Agreements. (a) Failure of the Company to pay
when due any principal of or interest on any Indebtedness in excess of
$15,000,000 in principal outstanding and the expiration of any applicable grace
periods or waivers or (b) any breach or default by the Company, including a
Senior Default, and the expiration of any applicable grace periods or waivers
under any evidences of Indebtedness in excess of $15,000,000 in the aggregate;
provided, that as a result of any such failure to pay such Indebtedness under
clause (a) above, or any such breach or default under clause (b) above, the
Indebtedness thereunder shall have become due and payable prior to its stated
maturity; or

     SECTION 7.3. Misrepresentation. Any representation or warranty made by the
Company or any Subsidiary in any Loan Document or any other certificate, report,
financial statement or other document furnished by or on behalf of the Company
or any Subsidiary in connection with this Agreement, shall prove to have been
incorrect in any material respect when made or deemed made; or

     SECTION 7.4. Breach of Certain Covenants and Agreements. Failure of the
Company to perform or comply in any material respect with (a) any term, covenant
or agreement contained in Section 2.3(a), or Article 5 (other than a failure to
purchase the Note when required under Section 2.3(a)(ii)(D)), or (b) any other
term, covenant or agreement contained in this Agreement, and (i) in the case of
clause (a), such failure shall not have been remedied or waived within thirty
(30) days (or 5 days in the case of any failure to perform or observe the
covenants contained in Section 5.4) after receipt of written notice from the
Lender of such default (other than any occurrence described in the other
provisions of this Article 7 for which a different grace or cure period is
specified or which constitutes an immediate Event of Default); or

     SECTION 7.5. Judgments. One or more judgments or orders for the payment of
money (not fully paid or covered without dispute by insurance) in an aggregate
amount of $5,000,000 in any fiscal year shall be rendered against the Company or
any of its

- 36 -



--------------------------------------------------------------------------------



 



Significant Subsidiaries, or any other judgment or order (whether or not for the
payment of money) shall be rendered against or shall affect the Company or any
of its Subsidiaries which causes or could reasonably be expected to cause or
could reasonably be expected to have a Material Adverse Effect, and either
(i) such judgment or order shall have remained unsatisfied and the Company or
such Significant Subsidiary shall not have taken action necessary to stay
enforcement thereof by reason of pending appeal or otherwise, prior to the
expiration of the applicable period of limitations for taking such action or, if
such action shall have been taken, a final order denying such stay shall have
been rendered, or (ii) enforcement proceedings shall have been commenced by any
creditor upon any such judgment or order; or

     SECTION 7.6. ERISA. Any member of the ERISA Group shall fail to pay when
due an amount or amounts aggregating in excess of $5,000,000 which it shall have
become liable to pay under Title IV of ERISA; or notice of intent to terminate a
Material Plan shall be filed under Title IV of ERISA any member of the ERISA
Group, any plan administrator or any combination of the foregoing; or PBGC shall
institute proceedings under Title IV of ERISA to terminate, to impose liability
(other than for premiums under Section 4007 of ERISA) in respect of, or to cause
a trustee to be appointed to administer any Material Plan; or a condition shall
exist by reason of which the PBGC would be entitled to obtain a decree
adjudicating that any Material Plan must be terminated; or there shall occur a
complete or partial withdrawal from, or a default, within the meaning of
Section 4219(c)(5) of ERISA, with respect to, one or more Multiemployer Plans
which could cause one or more members of the ERISA Group to incur a current
payment obligation in excess of $5,000,000; or

     SECTION 7.7. Insolvency, Etc. The Company or any of its Significant
Subsidiaries shall be dissolved or liquidated or any judgment, order or decree
therefor shall be entered (other than dissolutions or liquidations of
Subsidiaries permitted by Section 5.1), or shall generally not pay its debts as
they become due, or shall admit in writing its inability to pay its debts
generally, or shall make a general assignment for the benefit of creditors, or
shall institute, or there shall be instituted against any Borrower or any of
their respective Significant Subsidiaries, any proceeding or case seeking to
adjudicate it as bankrupt or insolvent or seeking liquidation, winding up,
reorganization, arrangement, adjustment, protection, relief or composition of it
or its debts under any law relating to bankruptcy, insolvency or reorganization
or relief or protection of debtors or seeking the entry of an order for relief,
or the appointment of a receiver, trustee, custodian or other similar official
for it or for any substantial part of its assets, rights, revenues or property,
and, if such proceeding is instituted against any Borrower or such Subsidiary
and is being contested by such Borrower or such Subsidiary, as the case may be,
in good faith by appropriate proceedings, such proceeding shall remain
undismissed or unstayed for a period of 60 days; or any Borrower or such
Subsidiary shall take any action (corporate or other) to authorize or further
any of the actions described above in this subsection;

     SECTION 7.8. Other Documents. Any material provision of any Loan Document,
any Senior Debt Document or any Subordinated Debt Document shall at any time for
any reason cease to be valid and binding and enforceable against any obligor
thereunder, or the validity, binding effect or enforceability thereof shall be
contested by any Person, or any obligor

- 37 -



--------------------------------------------------------------------------------



 



shall deny that it has any or further liability or obligation thereunder, or any
Loan Document or any Subordinated Debt Document shall be terminated, invalidated
or set aside, or be declared ineffective or inoperative or in any way cease to
give or provide to the Lenders and the Agent the benefits purported to be
created thereby in any material manner; or

     SECTION 7.9. Control. Any Change of Control shall occur.

     THEN, (i) upon the occurrence of any Event of Default described in the
foregoing Section 7.7 (but expressly excluding the other Events of Default in
this Article 7), the unpaid principal amount of and accrued interest on the Loan
shall automatically become immediately due and payable, without presentment,
demand, protest or other requirements of any kind, all of which are hereby
expressly waived by the Company, and the obligations of the Lender hereunder
shall thereupon terminate, and (ii) upon the occurrence of any other Event of
Default, the Lender may, by written notice to the Company, declare the Loan to
be, and the same shall forthwith become, due and payable, as specified below,
together with accrued interest thereon; provided, that so long as all Lender
Indebtedness has not been indefeasibly paid in full and the Commitments have not
been terminated, the Lender will not so declare the Loan to be due and payable
under Sections 7.3, 7.4 (except with respect to any term, covenant or agreement
contained in Sections 5.5, 5.6, 5.7 and 5.8), 7.5, 7.6, 7.8 or 7.9 unless and
until the Lender Indebtedness is accelerated under similar provisions of the
Senior Credit Agreement; provided, further that so long as all Lender
Indebtedness has not been indefeasibly paid in full and the Commitments have not
been terminated, with respect to any failure of the Company to perform or comply
in any material respect with any term, covenant or agreement contained in
Sections 5.5, 5.6, 5.7 and 5.8, the Lender may so declare the Loan to be due and
payable only after such failure shall not have been remedied or waived within
forty-five (45) days after receipt of written notice from the Lender to the
Company and the Agent of such default (other than any occurrence described in
the other provisions of this Article 7 for which a different grace or cure
period is specified or which constitutes an immediate Event of Default).

     The Lender may, in addition to the remedies provided above, and subject to
the Intercreditor Agreement, exercise and enforce any and all other rights and
remedies available to it, whether arising under this Agreement or any other Loan
Document or under applicable law, in any manner deemed appropriate by the
Lender, including suit in equity, action at law, or other appropriate
proceedings, whether for the specific performance (to the extent permitted by
law) of any covenant or agreement contained in any other Loan Document or in aid
of the exercise of any power granted in any other Loan Document.

     All proceeds of any realization on the collateral pursuant to the Security
Documents and any payments received by the Lender pursuant to the Guaranties
subsequent to and during the continuance of any Event of Default, shall be
allocated and distributed by the Lender as follows:

     (A)  First, to the payment of all reasonable costs and expenses, including
without limitation all reasonable attorneys’ fees, of the Lender in connection
with the enforcement of the Security Documents and otherwise administering this
Agreement;

- 38 -



--------------------------------------------------------------------------------



 



     (B)  Second, to the payment of all fees required to be paid under any Loan
Document owing to the Lender, for application to payment of such liabilities;

     (C)  Third, to the Lender consisting of interest owing to the Lender, for
application to payment of such liabilities;

     (D)  Fourth, to the Lender consisting of principal owing to the Lender, for
application to payment of such liabilities;

     (E)  Fifth, to the payment of any and all other amounts owing to the
Lender, for application to payment of such liabilities; and

     (F)  Sixth, to the Borrower, or such other Person as may be legally
entitled thereto.

ARTICLE 8 MISCELLANEOUS

     SECTION 8.1. Participations in Loan and Note.

          (a)  Subject to the terms of the Intercreditor Agreement, the Lender
shall have the right at any time, with the prior written consent of the Company,
which consent from the Company shall not be unreasonably withheld or delayed and
shall not be required if any Event of Default has occurred and is continuing or
if such assignment is to an Affiliate of the Lender, to sell, assign, transfer,
or negotiate, or grant participation in, all or any part of the Loan or Note to
one or more Persons; provided that Court Square Capital Limited shall at all
times retain at least 51% of the aggregate principal amount of the Loan. In the
case of any sale, assignment, transfer, or negotiation of all or part of the
Loan or Note as authorized under this Section 8.1(a), the assignee, transferee,
or recipient shall have, to the extent of such sale, assignment, transfer, or
negotiation, the same rights, benefits, and obligations as it would if it were a
Lender with respect to such Loan or Note.

          (b)  In connection with any sales, assignments, or transfers of any
Loan or Note referred to in Section 8.1(a), the Lender shall give notice to the
Company and the Agent of the identity of such parties and obtain agreements from
the purchasers, assignees and transferees, as the case may be (the “Assignees”),
that all information given to such parties will be held in strict confidence
pursuant to a confidentiality agreement reasonably satisfactory to the Company.
The Company shall maintain a register on which it will record the name and
address of the Lender and all Assignees and shall be entitled to treat the
holder or holders of record as the Lender for all purposes hereunder.

          (c) In the event of an assignment by the Lender, or any subsequent
assignment, the term “Lender” herein shall be deemed to refer to each such
Lender, the term “Note” shall be deemed to refer to each “Note”, and any action
requiring the consent of the Lender shall be deemed to require the consent of
Persons holding in excess of 50% of the outstanding principal amount of the
Note.

- 39 -



--------------------------------------------------------------------------------



 



     SECTION 8.2. Expenses. Whether or not the transactions contemplated hereby
shall be consummated, the Company agrees to pay promptly, or reimburse the
Lender, as the case may be, for the payment of, on demand, (i) all the actual
and reasonable costs and expenses of preparation of the Loan Documents and all
the costs of furnishing all opinions by counsel for the Company (including,
without limitation, any opinions requested by the Lender as to any legal matters
arising hereunder), and of the Company’s performance of and compliance with all
agreements and conditions contained herein on its part to be performed or
complied with (including all stamp and other taxes and fees payable or
determined to be payable in connection with the execution, delivery, filing or
recording of the Loan Documents and the consummation of the transactions
contemplated hereby, and any and all liabilities with respect to or resulting
from any delay in paying or omitting to pay such taxes or fees); (ii) the
reasonable fees, expenses, and disbursements of counsel to the Lender in
connection with the negotiation, preparation, execution, and administration of
the Loan Documents, and the Loan hereunder, and any amendments and waivers
hereto or thereto (other than assignments of, or sales of participants in, the
Notes pursuant to Section 8.1) and (iii) after the occurrence of an Event of
Default, all costs and expenses (including reasonable attorneys’ fees) incurred
by the Lender in enforcing any Obligations of or in collecting any payments due
from the Company hereunder or under the Note by reason of such Event of Default
or in connection with any refinancing or restructuring of the credit
arrangements provided under this Agreement in the nature of a workout, or any
insolvency or bankruptcy proceedings.

     SECTION 8.3. Indemnity. In addition to the payment of expenses pursuant to
the terms and conditions of Section 8.2 hereof, whether or not the transactions
contemplated hereby shall be consummated, the Company (the “Indemnitor”) agrees
to indemnify, pay, and hold the Lender and any holder of the Note, and the
officers, directors, employees, agents, and Affiliates of the Lender and such
holders (collectively, the “Indemnitees”) harmless from and against any and all
other liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, claims, costs, expenses and disbursements of any kind or nature
whatsoever (including, without limitation, the reasonable fees and disbursements
of one counsel for such Indemnitees in connection with any investigative,
administrative or judicial proceeding commenced or threatened, whether or not
such Indemnitee shall be designated a party thereto), which may be imposed on,
incurred by, or asserted against that Indemnitee, in any manner relating to or
arising out of this Agreement, the other Loan Documents, the Lender’s agreement
to make the Loan or the use or intended use of the proceeds of any of the Loan
hereunder (the “Indemnified Liabilities”); provided, that the Indemnitor shall
not have any obligation to any Indemnitee hereunder with respect to an
Indemnified Liability to the extent that such Indemnified Liability arises from
the gross negligence or willful misconduct of any other Indemnitee as determined
by a court of competent jurisdiction. Each Indemnitee shall give the Indemnitor
prompt written notice of any claim that might give rise to Indemnified
Liabilities setting forth a description of those elements of such claim of which
such Indemnitee has knowledge; provided, that any failure to give such notice
shall not affect the obligations of the Indemnitor unless (and then solely to
the extent) the Indemnitor is materially prejudiced. The Indemnitor shall have
the right at any time during which such claim is pending to select counsel to
defend and control the defense thereof and settle any claims for which it is
responsible for

- 40 -



--------------------------------------------------------------------------------



 



indemnification hereunder (provided that the Indemnitor will not settle any such
claim without (i) the appropriate Indemnitee’s prior written consent or
(ii) obtaining an unconditional release of the appropriate Indemnitee from all
claims arising out of or in any way relating to the circumstances involving such
claim) so long as in any such event, the Indemnitor shall have stated in a
writing delivered to the Indemnitee that, as between the Indemnitor and the
Indemnitee, the Indemnitor is responsible to the Indemnitee with respect to such
claim to the extent and subject to the limitations set forth herein; provided,
that the Indemnitor shall not be entitled to control the defense of any claim in
the event that in the reasonable opinion of counsel for the Indemnitee there are
one or more material defenses available to the Indemnitee which are not
available to the Indemnitor; provided, further, that with respect to any claim
as to which the Indemnitee is controlling the defense, the Indemnitor will not
be liable to any Indemnitee for any settlement of any claim pursuant to this
Section 8.3 that is effected without its prior written consent. To the extent
that the undertaking to indemnify, pay and hold harmless set forth in the
preceding sentence may be unenforceable because it is violative of any law or
public policy, the Company shall contribute the maximum portion which it is
permitted to pay and satisfy under applicable law, to the payment and
satisfaction of all Indemnified Liabilities incurred by the Indemnitees or any
of them.

     SECTION 8.4. Amendments and Waivers. No amendment, modification,
termination or waiver of any provision of this Agreement or of the Note, or
consent to any departure by the Company therefrom, shall in any event be
effective without the written concurrence of the holders of at least 51% of the
principal amount of the Loan and the Company and an Officer’s Certificate of the
Company to the effect that such amendment, modification, termination, or waiver
does not violate the Senior Credit Agreement; provided, that no amendment,
modification, waiver, or consent shall, unless in writing and signed by all the
Lenders, do any of the following: (a) increase or subject the Lender to any
additional obligations; (b) reduce the principal of, or interest on the Note
payable hereunder pursuant to Section 2.1 or 2.2 hereof; (c) postpone any date
fixed for any payment of principal of, or premium or interest on, the Note or
any fees or other amounts payable hereunder; or (d) amend this Section 8.4. Any
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which it was given. No notice to or demand on the Company
in any case shall entitle the Company to any further notice or demand in similar
or other circumstances. Any amendment, modification, termination, waiver, or
consent effected in accordance with this Section 8.4 shall be binding upon each
holder of the Note at the time outstanding and each future holder of the Note.

     SECTION 8.5. Independence of Covenants. All covenants hereunder shall be
given independent effect so that if a particular action or condition is not
permitted by any of such covenants, the fact that it would be permitted by an
exception to, or be otherwise within the limitation of, another covenant shall
not avoid the occurrence of an Unmatured Event or an Event of Default if such
action is taken or condition exists.

     SECTION 8.6. Notices. All notices, demands or other communications to be
given or delivered under or by reason of the provisions of this Agreement shall
be in writing

- 41 -



--------------------------------------------------------------------------------



 



and delivered personally, mailed by certified or registered mail, return receipt
requested and postage prepaid, sent via a nationally recognized overnight
courier, or via facsimile. Such notices, demands and other communications will
be sent to the address indicated below:

        To the Company:       MSX International, Inc.     22355 West Eleven Mile
Road     Southfield, Michigan 48034     Attention: Chief Financial Officer    
Telecopy No.: (248) 829-6030       and       MSX International, Inc.     22355
West Eleven Mile Road     Southfield, Michigan 48034     Attention: General
Counsel     Telecopy No.: (248) 829-6380       with copies (which shall not    
constitute notice to the Company) to:       Court Square Capital Limited     399
Park Avenue     14th Floor, Zone 4     New York, New York 10043     Attention:
Michael Delaney     Telecopy No.: (212) 888-2940       and       Dechert    
4000 Bell Atlantic Tower     1717 Arch Street     Philadelphia, Pennsylvania
19103     Attention: Craig L. Godshall       Sarah B. Gelb     Telecopy No.:
(215) 994-2222

- 42 -



--------------------------------------------------------------------------------



 

        To the Lender:       c/o Court Square Capital Limited     399 Park
Avenue     14th Floor, Zone 4     New York, New York 10043     Attention:
Michael Delaney     Telecopy No.: (212) 888-2940       with a copy (which shall
not     constitute notice to the Lender) to:       Dechert     4000 Bell
Atlantic Tower     1717 Arch Street     Philadelphia, Pennsylvania 19103    
Attention: Craig L. Godshall       Sarah B. Gelb     Telecopy No.: (215)
994-2222

or such other address or to the attention of such other Person as the recipient
party shall have specified by prior written notice to the sending party;
provided, that the failure to deliver copies of notices as indicated above shall
not affect the validity of any notice. Any such communication shall be deemed to
have been received (i) when delivered, if personally delivered, or sent by
nationally-recognized overnight courier or sent via facsimile or (ii) on the
third Business Day following the date on which the piece of mail containing such
communication is posted if sent by certified or registered mail.

     SECTION 8.7. Survival of Warranties and Certain Agreements. All agreements,
representations and warranties made herein shall survive the execution and
delivery of this Agreement, the making of the Loan hereunder and the execution
and delivery of the Note and shall continue (but, with respect to
representations and warranties, such representations and warranties are made
only as of the date when made pursuant to Article 4) until repayment of the Note
and the Obligations in full; provided, that if all or any part of such payment
is set aside, the representations and warranties in the Loan Documents shall
continue as if no such payment had been made. Notwithstanding anything in this
Agreement or implied by law to the contrary, the agreements of the Company set
forth in Sections 8.2 and 8.3 shall survive the payment of the Loan and the Note
and the termination of this Agreement.

     SECTION 8.8. Failure or Indulgence Not Waiver; Remedies Cumulative. No
failure or delay on the part of any Lender or any holder of any Note in the
exercise of any power, right or privilege hereunder or under the Note shall
impair such power, right or privilege or be construed to be a waiver of any
default or acquiescence therein, nor shall any single or partial exercise of any
such power, right or privilege preclude other or further exercise thereof or

- 43 -



--------------------------------------------------------------------------------



 



of any other right, power or privilege. All rights and remedies existing under
this Agreement or the Note are cumulative to and not exclusive of, any rights or
remedies otherwise available.

     SECTION 8.9. Severability. In case any provision in or obligation under
this Agreement or the Note shall be invalid, illegal or unenforceable in any
jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

     SECTION 8.10. Headings. Section and subsection headings in this Agreement
are included herein for convenience of reference only and shall not constitute a
part of this Agreement for any other purpose or be given any substantive effect.

     SECTION 8.11. APPLICABLE LAW. THIS AGREEMENT AND THE NOTE SHALL BE GOVERNED
BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NEW YORK WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF LAWS.

     SECTION 8.12. Successors and Assigns; Subsequent Holders of Notes. This
Agreement shall be binding upon the parties hereto and their respective
successors and assigns and shall inure to the benefit of the parties hereto and
the successors and assigns of the Lender. The terms and provisions of this
Agreement and all other certificates delivered pursuant to Article 3 shall inure
to the benefit of any assignee or transferee of the Note pursuant to
Section 8.1(a), and in the event of such transfer or assignment, the rights and
privileges herein conferred upon the Lender shall automatically extend to and be
vested in such transferee or assignee, all subject to the terms and conditions
hereof. The Company’s rights or any interest therein hereunder may not be
assigned without the written consent of the Lender.

     SECTION 8.13. Consent to Jurisdiction and Service of Process. THE COMPANY
AGREES THAT ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO ANY LOAN DOCUMENT OR
THE TRANSACTIONS CONTEMPLATED HEREBY MAY BE BROUGHT IN ANY COURT OF THE STATE OF
NEW YORK LOCATED IN THE CITY OF NEW YORK, OR IN ANY COURT OF THE UNITED STATES
OF AMERICA SITTING IN NEW YORK LOCATED IN THE CITY OF NEW YORK, AND THE COMPANY
HEREBY SUBMITS TO AND ACCEPTS GENERALLY AND UNCONDITIONALLY THE JURISDICTION OF
THOSE COURTS WITH RESPECT TO ITS PERSON AND PROPERTY AND, TO THE EXTENT
PERMITTED BY LAW, IRREVOCABLY AGREES TO BE BOUND BY ANY JUDGMENT RENDERED
THEREBY IN CONNECTION WITH THIS AGREEMENT SUBJECT, HOWEVER, TO RIGHTS OF APPEAL.
THE COMPANY FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS IN CONNECTION
WITH ANY SUCH ACTION OR PROCEEDING BY PERSONAL DELIVERY TO THE COMPANY OR BY THE
MAILING THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID TO THE COMPANY
AT ITS ADDRESS AS PROVIDED PURSUANT TO SECTION 8.6. NOTHING IN THIS PARAGRAPH
SHALL AFFECT THE RIGHT OF THE LENDERS TO SERVE PROCESS IN

- 44 -



--------------------------------------------------------------------------------



 



ANY OTHER MANNER PERMITTED BY LAW OR LIMIT THE RIGHT OF THE LENDERS TO BRING ANY
SUCH ACTION OR PROCEEDING AGAINST THE COMPANY OR ITS PROPERTY IN THE COURTS OF
ANY OTHER JURISDICTION. THE COMPANY HEREBY IRREVOCABLY WAIVES ANY OBJECTION TO
THE LAYING OF VENUE OF ANY SUCH SUIT OR PROCEEDING IN THE ABOVE DESCRIBED
COURTS.

     SECTION 8.14. Waiver of Jury Trial. THE COMPANY AND EACH LENDER HEREBY
WAIVES, TO THE EXTENT PERMITTED BY APPLICABLE LAW, TRIAL BY JURY IN ANY
LITIGATION IN ANY COURT WITH RESPECT TO, IN CONNECTION WITH, OR ARISING OUT OF
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE VALIDITY, PROTECTION,
INTERPRETATION, COLLECTION OR ENFORCEMENT THEREOF. NOTWITHSTANDING ANYTHING
CONTAINED IN THIS AGREEMENT TO THE CONTRARY, NO CLAIM MAY BE MADE BY THE COMPANY
OR ANY LENDER AGAINST ANY LENDER FOR ANY LOST PROFITS OR ANY SPECIAL, INDIRECT
OR CONSEQUENTIAL DAMAGES IN RESPECT OF ANY BREACH OR WRONGFUL CONDUCT (OTHER
THAN WILLFUL MISCONDUCT CONSTITUTING ACTUAL FRAUD) IN CONNECTION WITH, ARISING
OUT OF OR IN ANY WAY RELATED TO THE TRANSACTIONS CONTEMPLATED HEREUNDER OR UNDER
THE OTHER LOAN DOCUMENTS, OR ANY ACT, OMISSION OR EVENT OCCURRING IN CONNECTION
THEREWITH. THE COMPANY AND EACH LENDER HEREBY WAIVES, RELEASES AND AGREES NOT TO
SUE UPON ANY SUCH CLAIM FOR ANY SUCH DAMAGES. THE COMPANY AND EACH LENDER AGREES
THAT THIS SECTION IS A SPECIFIC AND MATERIAL ASPECT OF THIS AGREEMENT AND
ACKNOWLEDGES THAT THE LENDER WOULD NOT EXTEND TO THE COMPANY ANY LOAN HEREUNDER
IF THIS SECTION WERE NOT PART OF THIS AGREEMENT.

     SECTION 8.15. Counterparts; Effectiveness. This Agreement and any
amendments, waivers, consents, or supplements may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument. This
Agreement shall become effective upon the execution of a counterpart hereof by
each of the parties hereto, and written or telephonic notification of such
execution and authorization of delivery thereof has been received by the Company
and the Lender.

     SECTION 8.16. Entirety. This Agreement and the other Loan Documents embody
the entire agreement among the parties and supersede all prior agreements and
understandings, if any, relating to the subject matter hereof and thereof.

     SECTION 8.17. Confidentiality. The Lender shall keep any information
delivered or made available by the Company or the Guarantors to it confidential
from anyone other than persons employed or retained by the Lender who are
expected to become engaged in evaluating, approving, structuring or
administering the Loan; provided that nothing herein shall prevent the Lender
from disclosing such information (a) to any other Person if reasonably

- 45 -



--------------------------------------------------------------------------------



 



incidental to the administration of the Loan, (b) upon the order of any court or
administrative agency or otherwise required by law, (c) upon the request or
demand of any regulatory agency or authority, (d) which had been publicly
disclosed other than as a result of a disclosure by the Lender prohibited by
this Agreement, (e) in connection with any litigation to which the Lender or its
subsidiaries or parent corporation may be a party, (f) to the extent necessary
in connection with the exercise of any remedy hereunder, (g) to the Lender’s
legal counsel and independent auditors and (h) subject to a confidentiality
agreement containing provisions substantially similar to those contained in this
Section made for the benefit of the Company by such actual or proposed
participation in or assignee of any Indebtedness incurred hereunder, to any
actual or proposed participate or assignee of any of the Indebtedness incurred
hereunder.

     SECTION 8.18. Acknowledgments. The Company hereby acknowledges that:

          (a)  it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents;

          (b)  the Lender has no fiduciary relationship with or duty to the
Company arising out of or in connection with this Agreement or any of the other
Loan Documents, and the relationship between the Lender, on the one hand, and
the Company, on the other hand, in connection herewith or therewith is solely
that of debtor and creditor; and

          (c)  no joint venture is created hereby or by the other Loan Documents
or otherwise exists by virtue of the transactions contemplated hereby between
the Lender and the Company.

* * * * *

- 46 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF the due execution hereof by the respective duly
authorized officers of the undersigned as of the date first written above.

      MSX INTERNATIONAL, INC   By:   /s/ Carol Creel    

--------------------------------------------------------------------------------

    Name: Carol Creel     Title: Asst. Secretary   COURT SQUARE CAPITAL LIMITED
  By:   /s/ Michael A. Delaney    

--------------------------------------------------------------------------------

    Name: Michael A. Delaney     Title: Managing Director


- 47 -